Exhibit 10.2

 

EXECUTION VERSION

 

 

SEVENTH AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

 

dated as of

 

January 4, 2017

 

between

 

ARES CAPITAL CORPORATION

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

SUNTRUST BANK

BANK OF AMERICA, N.A.,

BANK OF MONTREAL,

SUMITOMO MITSUI BANKING CORPORATION

as Syndication Agents

 

BANK OF MONTREAL,

SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agents

 

$2,095,000,000

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.

SUNTRUST ROBINSON HUMPHREY, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INC.

BMO CAPITAL MARKETS CORP.

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

37

SECTION 1.03. Terms Generally

37

SECTION 1.04. Accounting Terms; GAAP

38

SECTION 1.05. Currencies; Currency Equivalents

38

 

 

ARTICLE II

 

THE CREDITS

 

 

SECTION 2.01. The Commitments

40

SECTION 2.02. Loans and Borrowings

40

SECTION 2.03. Requests for Borrowings

41

SECTION 2.04. Letters of Credit

43

SECTION 2.05. Funding of Borrowings

48

SECTION 2.06. Interest Elections

49

SECTION 2.07. Termination, Reduction or Increase of the Commitments

51

SECTION 2.08. Repayment of Loans; Evidence of Debt

54

SECTION 2.09. Prepayment of Loans

55

SECTION 2.10. Fees

60

SECTION 2.11. Interest

62

SECTION 2.12. Market Disruption and Alternate Rate of Interest

63

SECTION 2.13. Increased Costs

64

SECTION 2.14. Break Funding Payments

65

SECTION 2.15. Taxes

66

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

69

SECTION 2.17. Defaulting Lenders

72

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

73

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.01. Organization; Powers

75

SECTION 3.02. Authorization; Enforceability

75

SECTION 3.03. Governmental Approvals; No Conflicts

75

SECTION 3.04. Financial Condition; No Material Adverse Change

75

SECTION 3.05. Litigation

76

 

--------------------------------------------------------------------------------


 

SECTION 3.06. Compliance with Laws and Agreements

76

SECTION 3.07. Sanctions and Anti-Corruption Laws

77

SECTION 3.08. Taxes

77

SECTION 3.09. ERISA

77

SECTION 3.10. Disclosure

77

SECTION 3.11. Investment Company Act; Margin Regulations

77

SECTION 3.12. Material Agreements and Liens

78

SECTION 3.13. Subsidiaries and Investments

78

SECTION 3.14. Properties

79

SECTION 3.15. Affiliate Agreements

79

SECTION 3.16. Security Documents

80

SECTION 3.17. EEA Financial Institutions

80

 

 

ARTICLE IV

 

CONDITIONS

 

 

SECTION 4.01. Restatement Effective Date

80

SECTION 4.02. Each Credit Event

82

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

SECTION 5.01. Financial Statements and Other Information

83

SECTION 5.02. Notices of Material Events

85

SECTION 5.03. Existence; Conduct of Business

86

SECTION 5.04. Payment of Obligations

86

SECTION 5.05. Maintenance of Properties; Insurance

86

SECTION 5.06. Books and Records; Inspection Rights

86

SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions

86

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances

87

SECTION 5.09. Use of Proceeds

89

SECTION 5.10. Status of RIC and BDC

89

SECTION 5.11. Investment and Valuation Policies

89

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

89

SECTION 5.13. Calculation of Borrowing Base

94

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

SECTION 6.01. Indebtedness

100

SECTION 6.02. Liens

101

SECTION 6.03. Fundamental Changes and Dispositions of Assets

102

SECTION 6.04. Investments

104

SECTION 6.05. Restricted Payments

105

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.06. Certain Restrictions on Subsidiaries

106

SECTION 6.07. Certain Financial Covenants

107

SECTION 6.08. Transactions with Affiliates

107

SECTION 6.09. Lines of Business

107

SECTION 6.10. No Further Negative Pledge

107

SECTION 6.11. Modifications of Certain Documents

108

SECTION 6.12. Payments of Other Indebtedness

108

SECTION 6.13. Specified Debt

109

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

 

SECTION 9.01. Notices; Electronic Communications

116

SECTION 9.02. Waivers; Amendments

118

SECTION 9.03. Expenses; Indemnity; Damage Waiver

121

SECTION 9.04. Successors and Assigns

123

SECTION 9.05. Survival

126

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

127

SECTION 9.07. Severability

127

SECTION 9.08. Right of Setoff

128

SECTION 9.09. Governing Law; Jurisdiction; Etc.

128

SECTION 9.10. WAIVER OF JURY TRIAL

129

SECTION 9.11. Judgment Currency

129

SECTION 9.12. Headings

130

SECTION 9.13. Treatment of Certain Information; Confidentiality

130

SECTION 9.14. USA PATRIOT Act

131

SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

131

SECTION 9.16. No Fiduciary Duty

132

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Commitments

SCHEDULE II

—

Material Agreements and Liens

SCHEDULE III

—

Permitted Indebtedness outstanding on the Restatement Effective Date

SCHEDULE IV

—

Subsidiaries and Investments

SCHEDULE V

—

Transactions with Affiliates

SCHEDULE VI

—

Moody’s Industry Classification Group List

SCHEDULE VII

—

Approved Dealers and Approved Pricing Services

SCHEDULE VIII

—

Excluded Assets

SCHEDULE IX

—

Letter of Credit Commitments

 

 

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Guarantee and Security Agreement Confirmation

EXHIBIT C

-

Form of Opinion of Maryland Counsel to the Borrower

EXHIBIT D

-

Form of Opinion of Counsel to JPMCB

EXHIBIT E

-

Form of Borrowing Base Certificate

EXHIBIT F

-

Form of Borrowing Request

EXHIBIT G

-

Form of Interest Election Request

 

iv

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of
January 4, 2017 (this “Agreement”), between ARES CAPITAL CORPORATION, the
LENDERS party hereto, and JPMORGAN CHASE BANK, N.A. as Administrative Agent.

 

Ares Capital Corporation, the “Lenders” party thereto, (the “Existing Lenders”)
and the Administrative Agent, are parties to a Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 as amended and restated as of April 18,
2016 (the “Existing Credit Facility”).

 

Each of the Existing Lenders and each other lender party hereto shall become or
continue as a “Lender” under the Existing Credit Facility as amended and
restated by this Agreement.

 

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement which shall amend and restate the Existing
Credit Facility in its entirety on the terms specified herein to, inter alia,
extend credit to the Borrower in an initial aggregate principal or face amount
not exceeding $2,095,000,000 at any one time outstanding.  The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Defined Terms

 

.  As used in this Agreement, the following terms have the meanings specified
below:

 

“2016 Non-Extending Lender” means Lloyds Bank plc and any successor or assign of
a 2016 Non-Extending Lender in accordance with this Agreement, other than any
2016 Non-Extending Lender that becomes an Extending Lender as provided in the
definition thereof.

 

“2017 Non-Extending Lender” means Deutsche Bank AG, New York Branch and any
successor or assign of a 2017 Non-Extending Lender in accordance with this
Agreement, other than any 2017 Non-Extending Lender that becomes an Extending
Lender as provided in the definition thereof.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Acquisition” means the Borrower’s planned acquisition of American
Capital, Ltd., as announced May 23, 2016.

 

Senior Secured Credit Agreement

 

--------------------------------------------------------------------------------


 

“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholders’ Equity plus the principal amount
of any repayment after the Restatement Effective Date of the Borrower’s
unsecured notes described in clauses (i) through (vi) of the definition of
“Covered Debt Amount”; provided that the maximum amount of additional debt
allowed under this clause (b) shall not exceed 10% of Shareholders’ Equity.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period, provided, that, if
the Adjusted LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

 

“Affiliate Agreements” means collectively, (a) the Restated Investment Advisory
and Management Agreement dated as of June 6, 2011 between the Borrower and Ares
Capital Management, (b) the Amended and Restated Administration Agreement dated
as of June 1, 2007, between the Borrower and Ares Operations LLC, (c) the
Trademark License Agreement dated as of September 30, 2004 between Ares Capital
Corporation and Ares Management LLC and (d) other than for purposes of
Section 6.11, the CP Facility Documents and the JB Facility Documents.

 

“Agreed Foreign Currency” means, at any time, any of CAD, GBP, EUR and, with the
agreement of each Multicurrency Lender and Issuing Bank, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other
Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London interbank deposit market, or in the case of CAD, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of

 

2

--------------------------------------------------------------------------------


 

issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Revolving Loan
hereunder or to permit any Issuing Bank to issue (or to make payment under) any
Letter of Credit denominated in such Foreign Currency and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the interest
thereon (or to repay any LC Disbursement under a Letter of Credit denominated in
such Foreign Currency), unless such authorization has been obtained and is in
full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “LIBO Rate”.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the New York Fed Bank Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

 

“Applicable Margin” means, for any day, (a) if the Borrowing Base (as of the
most recently delivered Borrowing Base Certificate) is equal to or greater than
1.85 times the Combined Debt Amount, (i) with respect to any ABR Loan, 0.75% and
(ii) in the case of any Eurocurrency Loan, 1.75%, and (b) if the Borrowing Base
(as of the most recently delivered Borrowing Base Certificate) is less than 1.85
times the Combined Debt Amount, (i) with respect to any ABR Loan, 1.00%, and
(ii) in the case of any Eurocurrency Loan, 2.00%, and (c) with respect to the
commitment fees payable under Section 2.10(a) hereunder, 0.375%.  Any change in
the Applicable Margin due to a change in the ratio of the Borrowing Base to the
Combined Debt Amount as set forth in any Borrowing Base Certificate shall be
effective from and including the day immediately succeeding the date of delivery
of such Borrowing Base Certificate; provided that if any Borrowing Base
Certificate has not been delivered in accordance with Section 5.01(d), then from
and including the day immediately succeeding the date on which such Borrowing
Base Certificate was required to be delivered, the Applicable Margin shall be
the Applicable Margin set forth in clause (b) above to and including the date on
which the required Borrowing Base Certificate is delivered.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Lender’s Multicurrency Commitment.  If the Multicurrency Commitments have
terminated or expired, the Applicable Multicurrency Percentages

 

3

--------------------------------------------------------------------------------


 

shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Term Loans and total Revolving Commitments of such Lender.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
previously based on such Revolving Commitments shall be determined based upon
the existing Revolving Exposure.

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

“Approved Third Party Appraiser” means each of (a) Houlihan Lokey Howard & Zukin
Inc., (b) Lincoln International LLC (formerly known as Lincoln Partners LLC),
(c) Duff & Phelps Corporation, (d) Valuation Research Corporation, and (e) any
other third party appraiser selected by the Borrower in its reasonable
discretion.

 

“Ares Capital CP” means Ares Capital CP Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital CP Holdings” means Ares Capital CP Funding Holdings LLC, a wholly
owned Subsidiary of the Borrower.

 

“Ares Capital JB” means Ares Capital JB Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital Management” means Ares Capital Management LLC, a Delaware Limited
Liability Company.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to

 

4

--------------------------------------------------------------------------------


 

(b) the aggregate amount of Indebtedness of the Borrower and its Subsidiaries. 
For the purposes of calculating the Asset Coverage Ratio, Indebtedness of an
SBIC Subsidiary outstanding as of the date of such calculation shall be excluded
from the calculation of Asset Coverage Ratio to the extent and in the manner
that such Indebtedness may be excluded from the asset coverage requirements of
sections 18(a) and 61(d) of the Investment Company Act pursuant to an effective
exemptive order issued by the US Securities and Exchange Commission.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Availability Period” means, with respect to any Revolving Commitments, the
period from and including the Restatement Effective Date to but excluding the
earlier of the Commitment Termination Date and the date of termination of such
Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ares Capital Corporation, a Maryland corporation.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period and/or
(c) a Pro-Rata Borrowing, as applicable.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the principal financial center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

 

“CAD” and “C$” denote the lawful currency of Canada.

 

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

 

6

--------------------------------------------------------------------------------


 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)                                 U.S. Government Securities, in each case
maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper or other
short-term corporate obligations maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof (i) issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or under the laws of the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days from the date of acquisition thereof for
U.S. Government Securities and entered into with (i) a financial institution
satisfying the criteria described in clause (c) of this definition or (ii) an
Approved Dealer having (or being a member of a consolidated group having) at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

 

(e)                                  a Reinvestment Agreement issued by any bank
(if treated as a deposit by such bank), or a Reinvestment Agreement issued by
any insurance company or other corporation or entity, in each case, at the date
of such acquisition having a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s; provided that such Reinvestment Agreement may be unwound at
the option of the Borrower at any time without penalty;

 

(f)         money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

 

(g)        any of the following offered by U.S. Bank National Association (or
any successor custodian or other entity acting in a similar capacity with
respect to the Borrower) (I) money market deposit accounts, (II) eurodollar time
deposits, (III) commercial eurodollar sweep services or (IV) open commercial
paper services, in each case having, at such date of acquisition, a credit
rating of

 

7

--------------------------------------------------------------------------------


 

at least A-1 from S&P and at least P-1 from Moody’s and maturing not later than
270 days from the date of acquisition thereof,

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

 

“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR
page of the Reuters screen (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 11:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period, provided, that, if the CDOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than Ares Capital
Management or any Affiliate of Ares Capital Management that is organized under
the laws of a jurisdiction located in the United States of America and in the
business of managing or advising clients.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to

 

8

--------------------------------------------------------------------------------


 

the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Revolving
Loans and, in the case of a Revolving Loan, whether such Loan, or the Loans
constituting such Borrowing, are Dollar Loans or Multicurrency Loans; when used
in reference to any Lender, refers to whether such Lender is a Term Lender or a
Revolving Lender and, in the case of any Revolving Lender, whether such Lender
is a Dollar Lender or a Multicurrency Lender; and, when used in reference to any
Commitment, refers to whether such Commitment is a Term Commitment or Revolving
Commitment and, in the case of any Revolving Commitment, whether such Commitment
is a Dollar Commitment or Multicurrency Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

 

“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Revolving Commitments as of such date (or, if greater, the Revolving Credit
Exposures of all Lenders as of such date) plus (ii) the aggregate outstanding
amount of Term Loans as of such date plus (iii) the aggregate amount of
outstanding Designated

 

9

--------------------------------------------------------------------------------


 

Indebtedness and, without duplication, unused Designated Indebtedness
Commitments (as each such term is defined in the Guarantee and Security
Agreement).

 

“Commitment” means, collectively, the Term Commitments and the Revolving
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Commitment Termination Date” means January 4, 2021.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.

 

“Conversion Rights” means, collectively, the rights set forth in Article 13 of
the Indentures (such conversion rights, including Physical Settlement, Cash
Settlement and/or Combination Settlement, as each such term is defined in the
respective Indentures).

 

“Covered Debt Amount” means, on any date, (a) all of the Credit Exposures of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness on such date plus (c) the aggregate amount of any Indebtedness
incurred pursuant to Section 6.01(g)  and 6.01(i) minus (d) the LC Exposures
fully cash collateralized on such date pursuant to Section 2.04(k) and the last
paragraph of Section 2.08(a); provided that the aggregate principal amount of
(i) the Borrower’s 4.875% convertible notes due March 2017, (ii) the Borrower’s
4.750% convertible notes due January 2018, (iii) the Borrower’s 4.875% notes due
November 2018, (iv) the Borrower’s 4.375% convertible notes due January 2019,
(v) the Borrower’s 3.875% notes due January 2020, (vi) the Borrower’s 3.625%
notes due January 2022, (vii) the Borrower’s 5.875% notes due October 2022,
(viii) the Borrower’s 6.875% notes due April 2047, and (ix) all Unsecured
Indebtedness and Special Longer Term Unsecured

 

10

--------------------------------------------------------------------------------


 

Indebtedness (other than Excess Special Longer Term Unsecured Indebtedness)
shall be excluded from the calculation of the Covered Debt Amount, in each case,
to the extent then outstanding, until the date that is 9 months prior to the
scheduled maturity date of such notes, Unsecured Indebtedness, or Special Longer
Term Unsecured Indebtedness as applicable, provided that to the extent, but only
to the extent, any portion of Unsecured Indebtedness or Special Longer Term
Unsecured Indebtedness referred to in clause (ix) above is subject to a
contractually scheduled amortization payment, other principal payment or
redemption earlier than 6 months after the Maturity Date (in the case of
Unsecured Indebtedness), or earlier than the original final maturity date of
such Indebtedness (in the case of Special Longer Term Unsecured Indebtedness),
such portion of such Indebtedness, to the extent then outstanding, shall be
included in the calculation of the Covered Debt Amount beginning upon the date
that is the later of (i) 9 months prior to such scheduled amortization payment,
other principal payment or redemption and (ii) the date the Borrower becomes
aware that such Indebtedness is required to be paid or redeemed; provided
further that in the case of notes referred to in clauses (i) through (v) above,
such notes, to the extent then outstanding, shall be included in the Covered
Debt Amount at all times after the Commitment Termination Date.  For the
avoidance of doubt, for purposes of calculating the Covered Debt Amount, any
convertible securities will be included at the then outstanding principal
balance thereof.

 

“CP Facility” means the credit facility dated January 22, 2010 between, among
others, Ares Capital CP and Wells Fargo Securities, LLC pursuant to the CP
Facility Documents.

 

“CP Facility Documents” means, collectively, (a) the Amended and Restated
Purchase and Sale Agreement, dated as of January 22, 2010 between the Borrower
and Ares Capital CP Holdings, (b) the Amended and Restated Purchase and Sale
Agreement, dated as of January 22, 2010 between Ares Capital CP Holdings and
Ares Capital CP, (c) the Amended and Restated Sale and Servicing Agreement,
dated as of January 22, 2010 by and among the Borrower, Ares Capital CP, Wells
Fargo Bank, National Association, as the note purchaser, Wells Fargo Securities,
LLC, as the administrative agent and U.S. Bank National Association, as the
collateral custodian, trustee and the bank and (d) the Amended and Restated
Intercreditor and Concentration Account Agreement, dated as of December 28,
2005, by and among the Borrower, U.S. Bank National Association as the trustee
and the concentration account bank, JPMCB, the note purchaser and each
securitization agent party thereto from time to time.  It is understood that the
term “CP Facility Documents” shall not include the exhibits and schedules
thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans and Revolving Credit
Exposure at such time.

 

“Currency” means Dollars or any Foreign Currency.

 

11

--------------------------------------------------------------------------------


 

“Custodian Agreement” means the Amended and Restated Custodian Agreement dated
as of May 15, 2009 between the Borrower and U.S. Bank National Association.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
states that such position is based on such Lender’s commercially reasonable
determination that a condition precedent to funding or extension of credit
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(f) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or

 

12

--------------------------------------------------------------------------------


 

any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Designated Subsidiary” means:

 

1.                                An SBIC Subsidiary; or

 

2.                                (a)                                 a direct
or indirect Subsidiary of the Borrower designated by the Borrower as a
“Designated Subsidiary” which meets the following criteria:

 

(i)                                     to which any Obligor sells, conveys or
otherwise transfers (whether directly or indirectly) Portfolio Investments,
which engages in no material activities other than in connection with the
purchase or financing of such assets;

 

(ii)                                  no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Subsidiary (A) is Guaranteed
by any Obligor (other than Guarantees in respect of Standard Securitization
Undertakings), (B) is recourse to or obligates any Obligor in any way other than
pursuant to Standard Securitization Undertakings or (C) subjects any property of
any Obligor (other than property that has been contributed or sold, purported to
be sold or otherwise transferred to such Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or any Guarantee thereof,

 

(iii)                               with which no Obligor has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to such Obligor than those that might be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables or
financial assets, and

 

(iv)                              to which no Obligor has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results, other than pursuant to Standard
Securitization Undertakings; or

 

(b)    a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” and which satisfies each of the foregoing
criteria set forth in clauses (2)(a)(ii), (iii) and (iv).

 

Any such designation under this clause (2) by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such officer’s knowledge, such designation complied with the foregoing
conditions set forth in clauses (2)(a) or (2)(b).  For the avoidance of doubt,
in the case of clause (2)(a), the Borrower

 

13

--------------------------------------------------------------------------------


 

shall be in compliance with Section 6.03(d) after giving effect to any such
designation.  Each Subsidiary of a Designated Subsidiary shall be deemed to be a
Designated Subsidiary and shall comply with the foregoing requirements of this
definition.  The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule IV hereto shall each constitute a Designated
Subsidiary so long as they comply with the foregoing requirements of this
definition.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Revolving Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure permitted hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Commitment, as
applicable.  The aggregate amount of the Lenders’ Dollar Commitments as of the
Restatement Effective Date is $18,750,000.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means a Revolving Loan made pursuant to the Dollar Commitments.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

14

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to a withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a complete withdrawal or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice from any Multiemployer Plan
concerning the imposition of Withdrawal Liability on the Borrower or any ERISA
Affiliate or a determination that a Multiemployer Plan is insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

15

--------------------------------------------------------------------------------


 

“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Special Longer Term Unsecured Indebtedness” means any Special Longer
Term Unsecured Indebtedness in excess of $750,000,000 at any one time
outstanding.

 

“Excluded Assets” means the entities identified as Excluded Assets in Schedule
VIII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Restatement Effective Date, and, in each case,
their respective Subsidiaries.

 

“Excluded Asset Lien” has the meaning set forth in Section 6.02(e).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.10 of the Guarantee and Security Agreement and
any other “Keepwell, support or other agreement” for the benefit of such
Guarantor) or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or that are Other Connection Taxes, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed

 

16

--------------------------------------------------------------------------------


 

by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in Law
described in clause (a) or (b) of the definition of Change in Law) to comply
with Section 2.15(e) or (g), except to the extent, other than in a case of
failure to comply with Section 2.15(e), that such Foreign Lender’s (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.15(a), (d) any United
States federal withholding Taxes imposed under FATCA and (e) in the case of any
Lender or any Issuing Bank that is not a Foreign Lender, any withholding tax
that is imposed as a result of such Lender’s or such Issuing Bank’s failure or
inability to comply with Section 2.15(f).

 

“Existing Lenders” has the meaning set forth in the recitals.

 

“Existing Maturity Date” means May 4, 2021.

 

“Extending Lenders” means (a) each Existing Lender that has agreed to extend its
Commitment as set forth on Schedule I, (b) each Non-Extending Lender that has
agreed after the Restatement Effective Date to become an “Extending Lender”
(which agreement shall be in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent and, in the case of any assignee of a
Non-Extending Lender, may be included in the Assignment and Assumption Agreement
pursuant to which such assignee assumed the Revolving Commitment or Revolving
Credit Exposure of a Non-Extending Lender), (c) any Assuming Lender and (d) any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume any Revolving Commitment or to acquire
Revolving Credit Exposure from any such Existing Lender, as applicable, or other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise in accordance with the terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate, provided,
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee and Security Agreement dated as of May 4, 2012 between the Borrower,
the Subsidiary Guarantors, the Administrative Agent, each holder (or a

 

18

--------------------------------------------------------------------------------


 

representative or trustee therefor) from time to time of any Other Secured
Indebtedness, and the Collateral Agent.

 

“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Confirmation and Amendment between the parties to the Guarantee and
Security Agreement substantially in the form of Exhibit B.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  For
the avoidance of doubt, Indebtedness shall not include non-recourse liabilities
for participations sold by any Person in any Bank Loan.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

19

--------------------------------------------------------------------------------


 

“Indentures” means, collectively, the Indenture dated January 25, 2011 by and
between U.S. Bank National Association and the Borrower, the Indenture dated
March 28, 2011 by and between U.S. Bank National Association and the Borrower,
the Indenture dated March 14, 2012 by and between U.S. Bank National Association
and the Borrower, and any other indenture entered into by the Borrower with
Similar Conversion Rights.

 

“Independent Valuation Provider” has the meaning set forth in 5.12(b)(iii)(A).

 

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.  For the
avoidance of doubt, CDO Securities shall be treated as belonging to the
“Structured Finance” Industry Classification Group.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Loan or Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, and (b) in CAD, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans

 

20

--------------------------------------------------------------------------------


 

that have been converted or continued shall be the effective date of the most
recent conversion or continuation of such Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Issuing Banks” means JPMCB, SunTrust Bank and Bank of America, N.A., in their
capacity as the issuers of Letters of Credit hereunder, and their respective
successors in such capacity as provided in Section 2.04(j).

 

“JB Facility” means the credit facility established on January 20, 2012 between,
among others, Ares Capital JB and Sumitomo Mitsui Banking Corporation pursuant
to the JB Facility Documents.

 

“JB Facility Documents” means, collectively, (a) the Purchase and Sale
Agreement, dated as of January 20, 2012 between the Borrower and Ares Capital JB
and (b) the Loan and Servicing Agreement, dated as of January 20, 2012 between
Ares Capital JB, the Borrower, Sumitomo Mitsui Banking Corporation as the
administrative agent, the collateral agent and the lender and U.S. Bank National
Association as the collateral custodian and the bank.  It is understood that the
term “JB Facility Documents” shall not include the exhibits and schedules
thereto.

 

“Joint Lead Arrangers” means JPMCB, SunTrust Robinson Humphrey, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered broker-

 

21

--------------------------------------------------------------------------------


 

dealer wholly-owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement), BMO Capital Markets Corp. and Sumitomo
Mitsui Banking Corporation.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by any Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

 

“Lenders” means, collectively, the Term Lenders, Dollar Lenders and the
Multicurrency Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the

 

22

--------------------------------------------------------------------------------


 

Quotation Date for such Interest Period and (B) any Eurocurrency Borrowing
denominated in any Local Rate Currency and for any applicable Interest Period,
the applicable Local Screen Rate for such Local Rate Currency; provided, that,
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Sections 2.12 and 2.13, as applicable, and provided
further, that, if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means USD, EUR and GBP.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and in the case of Portfolio
Investments that are securities, excluding customary drag along, tag along,
right of first refusal and other similar rights in favor of the equity holders
of the same issuer).

 

“Lien Restricted Investment” means a Portfolio Investment consisting of an
Obligor’s equity investment in an entity that holds Investments subject to
underlying agreements that restrict the granting of a direct Lien on such
Investments under this Agreement; provided that (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate such entity or its Investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each Investment held by such entity was held directly as
a Portfolio Investment by the Borrower and (B) there is no leverage employed by
such entity.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans of any Class made hereunder, including the Revolving
Loans and the Term Loans.

 

“Local Rate” means, for Loans in CAD, the CDOR Rate.

 

“Local Rate Currency” means CAD.

 

23

--------------------------------------------------------------------------------


 

“Local Screen Rates” mean the CAD Screen Rate.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $100,000,000.

 

“Maturity Date” means the earliest to occur of (a) January 4, 2022 and (b) the
date on which all Commitments have been terminated and the aggregate amount of
Loans outstanding has been repaid in full and all other obligations of the
Borrower hereunder have been indefeasibly paid in full (other than any
indemnities and similar contingent obligations that are not then due and that
survive the termination of this Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Revolving Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Multicurrency Credit Exposure permitted
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The aggregate amount
of each Lender’s Multicurrency Commitment as of the Restatement Effective Date
is set forth on Schedule I, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its

 

24

--------------------------------------------------------------------------------


 

Multicurrency Commitment, as applicable.  The aggregate amount of the Lenders’
Multicurrency Commitments as of the Restatement Effective Date is
$1,693,750,000.

 

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.

 

“Multicurrency Loan” means any Revolving Loan made pursuant to the Multicurrency
Commitments.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliate makes any contributions.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“New York Fed” means the Federal Reserve Bank of New York.

 

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00
a.m. on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Non-Extending Lenders” means, collectively, any 2016 Non-Extending Lender and
any 2017 Non-Extending Lender, and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption that provides for it to
assume any Revolving Commitment or to acquire Revolving Credit Exposure from any
such Non-Extending Lender, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise in accordance with
the terms hereof.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient

 

25

--------------------------------------------------------------------------------


 

having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

 

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (i) (a) has no amortization prior to (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(g) hereof,
and, in the case of any term loan, other than for any customary mandatory
prepayment required by the terms thereof, it being understood that if any
mandatory prepayment is required under such Other Secured Indebtedness
constituting a term loan that is not required pursuant to
Section 2.09(c) hereof, the Borrower shall offer to repay Loans (and/or provide
cover for LC Exposure as specified in Section 2.04(k)) in an amount at least
equal to the aggregate Revolving Credit Exposure’s ratable share (such ratable
share being determined based on the outstanding principal amount of the
Revolving Credit Exposures as compared to the Other Secured Indebtedness being
paid), provided the Borrower shall only be required to make an offer to repay
the Loans (or provide cover for LC Exposure) to the extent of any amounts that
the Borrower would not be permitted to borrow as a new Loan hereunder at such
time), and has a final maturity date not earlier than, six months after the
Maturity Date, (b) has terms substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as determined
by the Borrower in good faith and (c) is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which
have agreed, in a manner satisfactory to the Administrative Agent and the
Collateral Agent, to be bound by the provisions of the Security Documents, or
(ii) is permitted pursuant to Section 6.01(g) hereof and that has been
designated by the Borrower as “Designated Indebtedness” in accordance with the
requirements of Section 6.01 of the Guaranty and Security Agreement.

 

26

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Conversion Feature” means, collectively, the Conversion Rights or any
Similar Conversion Rights.

 

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness,
Unsecured Indebtedness and any Indebtedness outstanding on the Restatement
Effective Date and set forth on Schedule III.

 

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business, provided that all Liens on any Collateral that is permitted
pursuant to this

 

27

--------------------------------------------------------------------------------


 

clause (e) shall have a priority that is junior to the Liens of the Security
Documents; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default under clause (l) of
Article VII; (g) customary rights of setoff and liens upon (i) deposits of cash
in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) deposits of money that are
not Collateral securing leases to which the obligor is a party as the lessee
made in the ordinary course of business, (j) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Obligor
or any of its Subsidiaries in the normal conduct of such Person’s business;
(k) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder); and (l) precautionary
Liens, and filings of financing statements under the Uniform Commercial Code,
covering assets sold or contributed to any Person not prohibited hereunder.

 

“Permitted SBIC Guarantee” means a guarantee by one or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash, excluding Cash
pledged as cash collateral for Letters of Credit).  Without limiting the
generality of the foregoing, it is understood and agreed that (A) any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded

 

28

--------------------------------------------------------------------------------


 

Asset, or held by any Controlled Foreign Corporation that is not a Subsidiary
Guarantor, or which secure obligations in respect of the CP Facility or the JB
Facility, shall not be treated as Portfolio Investments, and (B) any Investment
in which any Obligor has sold a participation therein shall not be treated as a
Portfolio Investment to the extent of such participation.  Notwithstanding the
foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provides that, for purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Revolving Commitments of all Lenders at such
time.

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing, an amount equal to (i) the aggregate amount of such Pro-Rata
Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time divided by (iii) the aggregate Revolving
Commitments of all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is CAD or GBP, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii) for any other currency, two Business Days
prior to the

 

29

--------------------------------------------------------------------------------


 

commencement of such Interest Period (unless, in each case under this clause
(iii), market practice differs in the relevant market where the LIBO Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

 

“Reference Banks” means any banks as may be appointed by the Administrative
Agent with the approval of the Borrower (such approval not to be unreasonably
withheld).  No Lender shall be obligated to be a Reference Bank without its
consent.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be):

 

(a) in relation to CDOR Rate, as the rate at which the relevant Reference Bank
is willing to extend credit by the purchase of bankers acceptances which have
been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
equal to the relevant period; and

 

(b) in relation to LIBOR (other than CDOR Rate), as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

 

provided, that, if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

 

30

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit Exposure
and unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders.  The Required Lenders of a Class (which shall
include the terms “Required Term Lenders”, “Required Revolving Lenders”,
“Required Dollar Lenders” and “Required Multicurrency Lenders”) means Lenders
having Credit Exposures and unused Commitments of such Class representing more
than 50% of the sum of the total Credit Exposures and unused Commitments of such
Class at such time.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Restricted Acquisition Asset” means any Portfolio Investment (a) that was
acquired by an Obligor in connection with the acquisition of Allied Capital
Corporation by the Borrower or the Acquisition and (b) the underlying governing
agreements for which (i) prohibit the grant of a Lien thereon or (ii) require
the satisfaction of certain conditions for the grant of a Lien thereon.  Any
such Portfolio Investment shall no longer constitute a “Restricted Acquisition
Asset” to the extent that a waiver of, or consent under, any restriction on a
pledge to the Collateral Agent contained in the underlying governing agreements
for such Restricted Acquisition Asset has been obtained or the applicable
conditions required thereunder for a pledge have been satisfied, in each case,
to permit the grant of a Lien on such Restricted Acquisition Asset in favor of
the Collateral Agent pursuant to the Security Documents.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

 

“Revolving Commitments” means, collectively, the Dollar Commitments and the
Multicurrency Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) or (b).

 

31

--------------------------------------------------------------------------------


 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time, made or incurred under the Multicurrency Commitments, and its
LC Exposure.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Effective
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.  For
purposes of this definition, “Person” shall include a vessel.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interest in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), and which is designated by the Borrower (pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent) as an SBIC
Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Scheduled Payment Date” means (a) with respect to any Loans held by the 2016
Non-Extending Lenders, the 4th day of each calendar month after May 4, 2019
through and including May 4, 2020, (b) with respect to any Loans held by the
2017 Non-Extending Lenders, the 4th day of each calendar month after May 4, 2020
through and including the Existing Maturity Date and (c) with respect to any
Loans held by the

 

32

--------------------------------------------------------------------------------


 

Extending Lenders, the 4th day of each calendar month after the Commitment
Termination Date through and including the Maturity Date.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Secured Obligations” has the meaning set forth in the Guarantee and Security
Agreement.  The Secured Obligations shall in no event include Excluded Swap
Obligations.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations.  Without limiting the
generality of the foregoing, the term “Security Documents” includes the
Guarantee and Security Agreement Confirmation.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Shorter Term Unsecured Indebtedness” means (a) all unsecured indebtedness
issued after the Restatement Effective Date that has a maturity date earlier
than 6 months after the Maturity Date except to the extent such unsecured
indebtedness constitutes Special Longer Term Unsecured Indebtedness, and (b) any
Excess Special Longer Term Unsecured Indebtedness.

 

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

 

“Similar Conversion Rights” means conversion rights that are substantially
consistent with the Conversion Rights (other than quantitative differences or
differences in the maturity, timing, or amounts with respect to such Conversion
Rights), including provision for “Physical Settlement”, “Cash Settlement” and/or
“Combination Settlement” in substantially the same manner as the Conversion
Rights.

 

“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clauses (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Restatement Effective Date that (i) matures or comes
due more than six months after the Maturity Date, (ii) is not prepayable,
redeemable or purchasable by the Borrower or any of its Subsidiaries at any time
on or before the date six months after the Maturity Date (except for regularly
scheduled payments,

 

33

--------------------------------------------------------------------------------


 

prepayments or redemptions of principal and interest in respect thereof required
pursuant to the instruments evidencing such Indebtedness), (iii) cannot be
accelerated in circumstances that would not constitute an Event of Default,
(iv) is accounted for by the Borrower on a fair value basis pursuant to
Financial Accounting Standard No. 159 or by application of Financial Accounting
Standard No. 141(R), and (v) the Borrower elects to treat as Specified Debt,
provided that the Borrower shall not be permitted to revoke or rescind any such
election.

 

“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Special Longer Term Unsecured Indebtedness” means indebtedness issued after the
Restatement Effective Date that (a) has a maturity date of at least five years
from its date of issue, (b) has terms substantially comparable to market terms
for substantially similar debt of other similarly situated borrowers as
determined by the Borrower in good faith, and (c) is not secured by any assets
of any Obligor.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor
under the Guarantee and Security Agreement.  It is understood and agreed that
Excluded Assets and Pledge LLC shall not be required to be Subsidiary
Guarantors.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euros.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment” means as to each Term Lender, the obligation of such Lender to
make, on and subject to the terms and conditions hereof, a Term Loan to the
Borrower in Dollars pursuant to Section 2.01(c) in an aggregate principal amount
up to but not exceeding the amount set forth opposite the name of such Lender on
Schedule I.  The initial amount of each Lender’s Term Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its

 

35

--------------------------------------------------------------------------------


 

Term Commitment, as applicable.  The aggregate amount of the Lenders’ Term
Commitments as of the Restatement Effective Date is $382,500,000.

 

“Term Lender” means each Lender having a Term Commitment or, as the case may be,
an outstanding Term Loan.

 

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(c).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) has terms substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers as determined by the Borrower in good
faith and (c) is not secured by any assets of any Obligor.

 

“USD” refers to lawful money of the United States of America.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

 

36

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term Loan”
“or “Revolving Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g.,
a “Revolving LIBOR Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing” or “Revolving Borrowing”), by Type (e.g., an
“ABR Borrowing”) or by Class and Type (e.g., a “Multicurrency LIBOR
Borrowing”).  Loans and Borrowings may also be identified as “Multicurrency” or
“Dollar” or otherwise by Currency.

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, renewed or
otherwise modified (subject to any restrictions on such amendments, supplements,
renewals or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  For the avoidance of doubt, (a) any
settlement in respect of a Permitted Conversion Feature to the extent made
through the delivery of common stock does not constitute a Restricted Payment
and (b) a Permitted Conversion Feature (or the triggering and/or settlement
thereof) shall not (i) constitute “amortization” for purposes of clause (a) of
the definition of “Unsecured Indebtedness”, and any cash payment made by the
Borrower in respect thereof shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12 or (ii) constitute an event or condition described in clause
(h) of Article VII unless the Borrower’s actions or omissions in respect of such
Permitted Conversion Feature (or the triggering and/or settlement thereof)
results in an “Event of Default” as defined in the applicable Indenture.  Any
cash payments made in respect of a

 

37

--------------------------------------------------------------------------------


 

Permitted Conversion Feature shall otherwise comply with the terms and
conditions of this Agreement.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities); provided that, if the Borrower shall at any time adopt Financial
Accounting Standard No. 159, or if Financial Accounting Standard
No. 141(R) shall apply with respect to any acquired assets or liabilities, for
purposes of calculating compliance with Section 6.07(a) and
Section 6.07(b) after such adoption, or for any period ending after such
adoption, Specified Debt shall be valued as it is valued under Financial
Accounting Standard No. 159 or Financial Accounting Standard No. 141(R), as
applicable.

 

SECTION 1.05.  Currencies; Currency Equivalents.

 

(a)           Currencies Generally.  At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Restatement Effective Date.  Except as provided in
Section 2.09(b) and the last sentence of Section 2.16(a), for purposes of
determining (i) whether the amount of any Borrowing or Letter of Credit under
the Multicurrency Commitments, together with all other Borrowings and Letters of
Credit under the Multicurrency Commitments then outstanding or to be borrowed at
the same time as such Borrowing, would exceed the aggregate amount of the
Multicurrency Commitments, (ii) the aggregate unutilized amount of the
Multicurrency Commitments, (iii) the Revolving Multicurrency Credit Exposure,
(iv) the LC Exposure, (v) the Covered Debt Amount and (vi) the Borrowing

 

38

--------------------------------------------------------------------------------


 

Base or the Value of any Portfolio Investment, the outstanding principal amount
of any Borrowing or Letter of Credit that is denominated in any Foreign Currency
or the Value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).

 

(b)           Special Provisions Relating to Euro.  Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the Restatement Effective Date shall,
effective from the date on which such state becomes a Participating Member
State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

39

--------------------------------------------------------------------------------


 

ARTICLE II
THE CREDITS

 

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein (including Section 2.07(f)):

 

(a)           each Dollar Lender agrees to make Revolving Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Lenders exceeding the Dollar
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect;

 

(b)           each Multicurrency Lender agrees to make Revolving Loans in
Dollars or in any Agreed Foreign Currency to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Lenders exceeding the Multicurrency
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect; and

 

(c)           each Term Lender agrees to make a Term Loan to the Borrower on the
Restatement Effective Date in an aggregate principal amount (i) up to but not
exceeding such Term Lender’s Term Commitment and (ii) that will not result in
the total Covered Debt Amount exceeding the Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid with respect to the Term Loans may not be reborrowed.  The
Term Commitment of each Term Lender shall automatically terminate upon such Term
Lender fully funding its Term Commitment.

 

SECTION 2.02.  Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the same Class.  The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.12, (i) each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith.  Each ABR Loan shall be denominated in Dollars and
(ii) each Pro-Rata Borrowing shall be constituted entirely of ABR Loans or of
Eurocurrency Loans denominated in Dollars.

 

40

--------------------------------------------------------------------------------


 

Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)           Minimum Amounts.  Each Borrowing (whether Eurocurrency or ABR)
shall be in multiples of $1,000,000 or, with respect to any Agreed Foreign
Currency, such smaller minimum amount as may be agreed to by the Administrative
Agent; provided that (i) an ABR Borrowing of a Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.04(f) and (ii) any
Pro-Rata Borrowing may be in an aggregate amount of $1,000,000 or a larger
multiple of $1,000,000.  Borrowings of more than one Class, Currency and Type
may be outstanding at the same time.

 

(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.

 

(e)           Restatement Effective Date Adjustments.  On the Restatement
Effective Date the Borrower will borrow from each of the Lenders, and the
Lenders will make Loans to the Borrower (in the case of Eurocurrency Loans, with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s) under the Existing Credit Facility, provided that for any outstanding
Interest Period of less than 1-month, the LIBO Rate will be equal to 1-month
LIBOR), and (notwithstanding the provisions in this Agreement requiring that
borrowings and prepayments be made ratably in accordance with the principal
amounts of the Loans held by the Lenders) taking into consideration outstanding
Revolving Dollar Credit Exposure and Revolving Multicurrency Credit Exposure the
Borrower shall prepay the Loans held by the Lenders in such amounts as may be
necessary, together with any amounts payable under Section 2.14, so that after
giving effect to such Loans and prepayments, the Loans (and Interest
Period(s) of Eurocurrency Loan(s)) of each Class shall be held by the Lenders
pro rata in accordance with the respective amounts of their Commitments of such
Class.  Concurrently therewith, the Lenders shall be deemed to have adjusted
their participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their Multicurrency Commitments as
so modified.

 

SECTION 2.03.  Requests for Borrowings.

 

(a)           Notice by the Borrower.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, not later than 11:00 a.m., London time, three Business Days
before the date of the proposed Borrowing

 

41

--------------------------------------------------------------------------------


 

or (iii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic mail to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Notwithstanding the other provisions of this Agreement, in the
case of any Revolving Borrowing denominated in Dollars, the Borrower may request
that such Borrowing be split into a Dollar Loan in an aggregate principal amount
equal to the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”).  Except as expressly set forth in this Agreement, a
Pro-Rata Borrowing shall be treated as being comprised of two separate
Borrowings, a Dollar Borrowing under the Dollar Commitments and a Multicurrency
Borrowing under the Multicurrency Commitments.

 

(b)           Content of Borrowing Requests.  Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)            whether such Borrowing is to be made under the Term Commitments,
Dollar Commitments, the Multicurrency Commitments or a Pro-Rata Borrowing;

 

(ii)           in the case of a Revolving Borrowing, if such Borrowing is a
Pro-Rata Borrowing, the Pro-Rata Dollar Portion and the Pro-Rata Multicurrency
Portion;

 

(iii)          in the case of a Revolving Borrowing, the aggregate amount and
Currency of the requested Borrowing;

 

(iv)          the date of such Borrowing, which shall be a Business Day (or, in
the case of the Borrowing of the Term Loans, the Restatement Effective Date);

 

(v)           in the case of the Term Loans or any Revolving Borrowing
denominated in Dollars, whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(vi)          in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vii)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

(c)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)           Failure to Elect.  If no election as to the Class of a Revolving
Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars and shall be a Pro-Rata Borrowing.  If no election as to the Currency of
a Revolving Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of one month and, if an Agreed Foreign Currency has been
specified, the requested Borrowing shall be a Eurocurrency Borrowing denominated
in such Agreed Foreign Currency and having an Interest Period of one month.  If
a Eurocurrency Borrowing is requested but no Interest Period is specified,
(i) if the Currency specified for such Borrowing is Dollars (or if no Currency
has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

SECTION 2.04.  Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request any
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or the account of
its designee (provided the Obligors shall remain primarily liable to the Lenders
hereunder for payment and reimbursement of all amounts payable in respect of
such Letter of Credit hereunder) in such form as is acceptable to such Issuing
Bank in its reasonable determination and for the benefit of such named
beneficiary or beneficiaries as are specified by the Borrower.  Letters of
Credit issued hereunder shall constitute utilization of the Multicurrency
Commitments up to the aggregate amount then available to be drawn thereunder. 
Without limiting any rights of an Issuing Bank under this Section 2.04, no
Issuing Bank shall be obligated to issue, amend, renew or extend any Letter of
Credit denominated in any Foreign Currency if at the time of such issuance, such
Issuing Bank, in its capacity as a Lender, would not be required to make Loans
in such Foreign Currency hereunder.

 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to any Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency

 

43

--------------------------------------------------------------------------------


 

of such Letter of Credit, stating that such Letter of Credit is to be issued
under the Multicurrency Commitments, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  The Administrative Agent will promptly
notify the Lenders following the issuance of any Letter of Credit.  If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Banks (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed
$150,000,000, (ii) the aggregate LC Exposure of the applicable Issuing Bank
requested to issue such Letter of Credit (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed the amount set forth opposite
the name of such Issuing Bank in Schedule IX hereto, (iii) the total Revolving
Multicurrency Credit Exposures shall not exceed the aggregate Multicurrency
Commitments, and (iv) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that in no event shall a Letter of Credit which
expires after the Commitment Termination Date be renewed and no Letter of Credit
shall have an expiry date after the Maturity Date.

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of the Issuing Banks or the
Lenders, such Issuing Bank hereby grants to each Multicurrency Lender, and each
Multicurrency Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Multicurrency Percentage
of the aggregate amount available to be drawn under such Letter of Credit.  Each
Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or

 

44

--------------------------------------------------------------------------------


 

the occurrence and continuance of a Default or reduction or termination of the
applicable Commitments, provided that no Multicurrency Lender shall be required
to purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Administrative Agent shall have so notified such Issuing Bank in
writing at least two Business Days prior to the requested date of issuance of
such Letter of Credit and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.  Unless an Issuing Bank has received written notice from any Lender, the
Administrative Agent or the Borrower, at least two Business Days prior to the
requested date of issuance of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank shall be
entitled to assume all such conditions are satisfied.

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of each Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by each such Issuing Bank in respect of
Letters of Credit promptly upon the request of each such Issuing Bank at any
time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be refunded to the Borrower for any reason.  Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
such payment shall be made in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Multicurrency Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Multicurrency Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that the Multicurrency Lenders
have made payments pursuant to this paragraph to reimburse an Issuing Bank, then
to such Lenders and such Issuing Banks as their interests may appear.  Any
payment made by a Multicurrency Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such Issuing Bank
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an

 

45

--------------------------------------------------------------------------------


 

ABR Borrowing of either Class (or a Pro-Rata Borrowing) in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Banks or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)            the Issuing Banks may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

46

--------------------------------------------------------------------------------


 

(ii)           the Issuing Banks shall have the right, in their sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Banks when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)           Disbursement Procedures.  Each Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the applicable Issuing Bank
and the applicable Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If any Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
two Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.11(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (f) of this Section to reimburse an Issuing Bank shall be
for account of such Lender to the extent of such payment.

 

(j)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  In addition, if any
Issuing Bank, in its capacity as a Lender, assigns all of its Loans and
Commitments in accordance with the terms of this Agreement, such Issuing Bank
may, with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed; provided that no consent of the Borrower shall
be required if an Event of Default has occurred and is continuing), resign as an
Issuing Bank hereunder upon not less than three Business Days prior written
notice to the Administrative Agent and the Borrower.  The Administrative Agent
shall notify the Lenders of any such replacement or resignation of an Issuing
Bank.  At the time any such replacement or resignation shall become effective,
the Borrower shall pay all unpaid fees accrued for account of the replaced or
retiring Issuing Bank pursuant to Section 2.10(b).  From and after the

 

47

--------------------------------------------------------------------------------


 

effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” and/or “Issuing Banks” shall
be deemed to refer to such successor or successors (and the other current
Issuing Banks, if applicable) or to any previous Issuing Bank, or to such
successor or successors (and all other current Issuing Banks) and all previous
Issuing Banks, as the context shall require.  After the replacement or
resignation of an Issuing Bank hereunder, the replaced or retiring Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement or resignation, but shall not be
required to issue additional Letters of Credit.

 

(k)           Cash Collateralization.  If the Borrower shall be required to
provide cover for LC Exposure pursuant to Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Administrative Agent, Cash denominated in the
Currency of the Letter of Credit under which such LC Exposure arises in an
amount equal to the amount required under Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, as applicable.  Such
deposit shall be held by the Administrative Agent as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the Secured Obligations, and for these purposes the Borrower hereby grants a
security interest to the Administrative Agent for the benefit of the Lenders in
the Letter of Credit Collateral Account and in any financial assets (as defined
in the Uniform Commercial Code) or other property held therein.

 

(l)            Restatement Effective Date.  Notwithstanding anything to the
contrary contained herein, it is acknowledged and agreed that, on and after the
Restatement Effective Date, (i) each Letter of Credit issued under the
Multicurrency Commitments and outstanding immediately prior to the Restatement
Effective Date (each such Letter of Credit, a “Converting Letter of Credit”)
shall be deemed to be issued under the Multicurrency Commitments and (ii) the
interests and participations of the Multicurrency Lenders in the Converting
Letters of Credit shall automatically terminate and such interests and
participations in the Converting Letters of Credit shall without further action
be reallocated to the Multicurrency Lenders such that the interests and
participations in the Converting Letters of Credit shall be held ratably by the
Multicurrency Lenders in accordance with their respective Multicurrency
Commitments.

 

SECTION 2.05.  Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly

 

48

--------------------------------------------------------------------------------


 

crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

SECTION 2.06.  Interest Elections.

 

(a)           Elections by the Borrower for Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures would exceed the aggregate Multicurrency Commitments, and
(iv) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the
respective Class holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

 

49

--------------------------------------------------------------------------------


 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but no later than the close of business on the date of such request)
by hand delivery, telecopy or electronic communication to the Administrative
Agent of a written Interest Election Request signed by the Borrower.

 

(c)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing (including the Class) to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

 

(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one month, and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of

 

50

--------------------------------------------------------------------------------


 

Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.

 

SECTION 2.07.  Termination, Reduction or Increase of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated (including as
set forth in Section 2.07(f) below), the Revolving Commitments of each
Class shall terminate on the Commitment Termination Date.

 

(b)           Voluntary Termination or Reduction.  The Borrower may at any time
without premium or penalty terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is $25,000,000 (or, if less, the entire remaining amount of the
Commitments of any Class) or a larger multiple of $5,000,000 in excess thereof
(or the entire amount of the Commitments of such Class) and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.09, the
total Revolving Credit Exposures of either Class would exceed the total
Commitments of such Class.

 

(c)           Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of a Class shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

(e)           Increase of the Commitments.

 

(i)            Requests for Increase by Borrower.  The Borrower shall have the
right, at any time after the Restatement Effective Date but prior to the
Commitment Termination Date, to propose that the Commitments of a
Class hereunder be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Lender (each an “Increasing Lender”) and/or each additional lender (each an
“Assuming Lender”) that shall have agreed to an additional Commitment and the
date on which such increase is to be effective (the “Commitment Increase Date”),

 

51

--------------------------------------------------------------------------------


 

which shall be a Business Day at least three Business Days (or such lesser
period as the Administrative Agent may reasonably agree) after delivery of such
notice and 30 days prior to the Commitment Termination Date; provided that:

 

(A)          each increase shall be in a minimum amount of at least $25,000,000
or a larger multiple of $5,000,000 in excess thereof (or such lesser amount as
the Administrative Agent may reasonably agree);

 

(B)          the aggregate amount of all Commitment Increases shall not exceed
$1,000,000,000;

 

(C)          no Non-Extending Lender may participate in any Commitment Increase
under the Revolving Commitment unless in connection therewith, it shall have
agreed to become an “Extending Lender” hereunder;

 

(D)          in the case of a Commitment Increase under the Revolving
Commitments, each Assuming Lender shall be consented to by the Administrative
Agent and the Issuing Banks;

 

(E)           no Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and

 

(F)           the representations and warranties contained in this Agreement
shall be true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).  No Lender shall be obligated to provide any increased Commitment.

 

(ii)           Effectiveness of Commitment Increase by Borrower.  The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

 

(x)           the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date a certificate
of a duly authorized officer of the Borrower stating that each of the applicable
conditions to such

 

52

--------------------------------------------------------------------------------


 

Commitment Increase set forth in the foregoing paragraph (i) has been satisfied;

 

(y)           each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent; and

 

(z)           in the case of a Commitment Increase under the Term Commitments,
each Assuming Lender and Increasing Lender shall on such Commitment Increase
Date make available their respective Term Loans to the Borrower pursuant to
procedures reasonably established by the Administrative Agent.

 

(iii)          Recordation into Register.  Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or an
Increasing Lender and, if applicable, upon the making of any additional Term
Loans pursuant to clause (ii)(z), together with the certificate referred to in
clause (ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein, and if applicable, the additional Term Loans, in the Register and
(z) give prompt notice thereof to the Borrower.

 

(iv)          Adjustments of Borrowings upon Effectiveness of Increase.  On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment (in the case of
Eurocurrency Loans, with LIBO Rates equal to the outstanding LIBO Rate and with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s) provided that for any outstanding Interest Period of less than
1-month, the LIBO Rate will be equal to 1-month LIBOR), as applicable (as
modified hereby); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.14 as a result of any such prepayment.  Concurrently therewith,

 

53

--------------------------------------------------------------------------------


 

the Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class as
so increased.

 

(f)            Mandatory Termination of Commitments of Non-Extending Lenders. 
Unless previously terminated, the Revolving Commitments of each 2016
Non-Extending Lender shall terminate on May 4, 2019 and the Revolving
Commitments of each 2017 Non-Extending Lender shall terminate on May 4, 2020. 
In connection with the foregoing, each Lender (other than any 2016 Non-Extending
Lender and, with respect to any period on or after May 4, 2020, any 2017
Non-Extending Lender), hereby agrees that it shall not be entitled to any
pro-rata reduction in its Commitments of the same Class notwithstanding
Section 2.16(c) or other provision hereof to the contrary.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the applicable Lenders the outstanding
principal amount of each Class of the Loans on the Maturity Date.

 

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)           Manner of Payment.  Subject to Section 2.09(d), prior to any
repayment or prepayment of any Borrowings hereunder, the Borrower shall select
the Borrowing or Borrowings to be paid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than
11:00 a.m., New York City time, three Business Days before the scheduled date of
such repayment; provided that, each repayment of Borrowings within a Class shall
be applied to repay any outstanding ABR Borrowings of such Class before any
other Borrowings of such Class.  If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings pro rata between
any outstanding Dollar ABR Borrowings and outstanding Multicurrency ABR
Borrowings, second, if no Class is specified, to any Pro-Rata Borrowings in the
order of the remaining duration of their respective Interest Periods (the
Pro-Rata Borrowing with the shortest remaining Interest Period to be repaid
first) and, third, within each Class, to any remaining Borrowings in the order
of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first).  Each payment
of a Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing.  Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such
Class included in such Borrowing.

 

54

--------------------------------------------------------------------------------


 

(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(f)            Promissory Notes.  Any Lender may request that Loans made by it
be evidenced by a promissory note (or, in the case of any Lender having
Commitments of different Classes, by separate promissory notes in respect of
each Class of Commitments).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.09.  Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty except for payments under Section 2.14, subject to the
requirements of this Section.

 

(b)           Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)            Determination of Amount Outstanding.  On each Quarterly Date and,
in addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan or

 

55

--------------------------------------------------------------------------------


 

LC Exposure  that is denominated in any Foreign Currency shall be deemed to be
the Dollar Equivalent of the amount in the Foreign Currency of such Loan or LC
Exposure, determined as of such Quarterly Date or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 11:00 a.m., New
York City time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received.  Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
Borrower thereof.

 

(ii)           Prepayment.  If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure minus the LC Exposure fully cash
collateralized pursuant to Section 2.04(k) on such date exceeds 105% of the
aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall prepay the Multicurrency Loans (and/or provide cover for
LC Exposure as specified in Section 2.04(k)) within 15 Business Days following
such date of determination in such amounts as shall be necessary so that after
giving effect thereto the aggregate Revolving Multicurrency Credit Exposure does
not exceed the Multicurrency Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

 

(c)           Mandatory Prepayments due to Borrowing Base Deficiency.  In the
event that at any time any Borrowing Base Deficiency shall exist, the Borrower
shall prepay the Loans (or provide cover for Letters of Credit as contemplated
by Section 2.04(k)), or either (y) if the aggregate Credit Exposure (to the
extent not cash collateralized as contemplated by Section 2.04(k)) is greater
than zero, in addition to prepaying the Loans (and providing cover for Letters
of Credit) pursuant to the immediately succeeding proviso, reduce Other Secured
Indebtedness and, only if such reduction of Other Secured Indebtedness is
insufficient to cure any Borrowing Base Deficiency, Permitted Indebtedness
(other than Other Secured Indebtedness), Special Longer Term Unsecured
Indebtedness, Shorter Term Unsecured Indebtedness or Indebtedness incurred
pursuant to Section 6.01(g) (in each case, that is included in the Covered Debt
Amount), or (z) if the aggregate Credit Exposure (to the extent not cash
collateralized as contemplated by Section 2.04(k)) is not greater than zero,
reduce Permitted Indebtedness, Special Longer Term Unsecured Indebtedness,
Shorter Term Unsecured Indebtedness or Indebtedness incurred pursuant to
Section 6.01(g) (in each case, that is included in the Covered Debt Amount), in
such amounts as shall be

 

56

--------------------------------------------------------------------------------


 

necessary so that such Borrowing Base Deficiency is immediately cured, provided
that (i) in the case of clause (y), the aggregate amount of such prepayment of
Loans (and cover for Letters of Credit) shall be at least equal to the Revolving
Credit Exposure’s ratable share of the aggregate prepayment and reduction of
Other Secured Indebtedness, other Permitted Indebtedness, Special Longer Term
Unsecured Indebtedness, Shorter Term Unsecured Indebtedness, and Indebtedness
incurred pursuant to Section 6.01(g) and (ii) if, within five Business Days
after delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency (and/or at such other times as the Borrower has knowledge of such
Borrowing Base Deficiency), the Borrower shall present the Administrative Agent
with a reasonably feasible plan to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), then such prepayment or
reduction shall not be required to be effected immediately but may be effected
in accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

 

(d)           Scheduled Payments.  (i)  On each Scheduled Payment Date on or
prior to the Commitment Termination Date, the Borrower shall prepay the
Revolving Loans of the 2016 Non-Extending Lenders or 2017 Non-Extending Lenders,
as applicable, in an aggregate amount equal to 1/12 of the aggregate outstanding
amount of such Loans for each Class and Currency of such Loans, based on the
outstanding principal amount of such Loans as of (x) May 4, 2019 with respect to
Loans held by any 2016 Non-Extending Lenders and (y) May 4, 2020 with respect to
Loans held by any 2017 Non-Extending Lenders.  In connection with any repayment,
pursuant to this clause (d)(i), of the Loans held by the 2016 Non-Extending
Lenders or 2017 Non-Extending Lenders, as applicable, each other Lender hereby
agrees that, so long as its Loans are not otherwise due and payable hereunder,
it shall not be entitled to any pro-rata repayment of its Loans of the same
Class notwithstanding Section 2.16(c) or any other provision hereof to the
contrary.  In addition, if any LC Exposure exists at the time of such repayment
to the 2016 Non-Extending Lenders or 2017 Non-Extending Lenders, as applicable:

 

(1)           an amount equal to 1/12 of such LC Exposure held by the applicable
Non-Extending Lenders shall be reallocated among the other Lenders with
Multicurrency Commitments in accordance with their respective Applicable
Multicurrency Percentages but only to the extent (x) the sum of all Revolving
Multicurrency Credit Exposures does not exceed the total of all Extending
Lenders’ Multicurrency Commitments, (y) no Lender’s Revolving Multicurrency
Credit Exposure will exceed such Lender’s Multicurrency Commitment, and (z) the
conditions set forth in Section 4.02 are satisfied at such time; and

 

(2)           if the reallocation described in clause (1) above cannot, or can
only partially, be effected, the Borrower shall on the day of such prepayment to
the applicable Non-Extending Lenders also prepay Loans in accordance with
Section 2.09(a) in an amount such that after giving effect thereto, an amount
equal to 1/12 of the LC Exposure of the applicable Non-Extending Lenders could
be reallocated in accordance with clause (1) above (whereupon such LC Exposure

 

57

--------------------------------------------------------------------------------


 

shall be so reallocated regardless of whether the conditions set forth in
Section 4.02 are satisfied at such time).

 

(ii)           On each Scheduled Payment Date after the Commitment Termination
Date, the Borrower shall prepay the Loans (and provide cash collateral for
Letters of Credit as contemplated by Section 2.04(k)) in an aggregate amount
equal to 1/12 of the aggregate outstanding amount of Loans, and 1/12 of the face
amount of Letters of Credit, for each Class and Currency of Loans (including,
for the avoidance of doubt, the Term Loans) and Letters of Credit outstanding,
based on the outstanding Loans and Letters of Credit as of the Commitment
Termination Date.  Following the Commitment Termination Date, any other optional
or mandatory prepayment of Loans (or cash collateralization or expiration of
outstanding Letters of Credit) will reduce in direct order the amount of any
subsequent repayment of Loans or cash collateralization of Letters of Credit
required to be made pursuant to this clause (d)(ii).

 

(e)           Payments Following the Commitment Termination Date. 
Notwithstanding any provision to the contrary in Section 2.08 or this
Section 2.09, following the Commitment Termination Date:

 

(i)  no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Credit Exposure; and

 

(ii)  any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Credit Exposure.

 

(f)            Notices, Etc.  The Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy or electronic communication) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time (or, in the case of a Borrowing
denominated in a Foreign Currency, 11:00 a.m., London time), three Business Days
before the date of prepayment or (ii) in the case of prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of

 

58

--------------------------------------------------------------------------------


 

the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment or scheduled payment.  Each
prepayment of a Borrowing of a Class shall be applied ratably to the Loans of
such Class included in the prepaid Borrowing.  Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.11 and shall be made in
the manner specified in Section 2.08(b).

 

(g)           Special Mandatory Repayment to 2016 Non-Extending Lenders.  On
May 4, 2020 (or, so long as no Default or Event of Default has occurred and is
continuing, on such earlier date on or after May 4, 2019 as the Borrower may
elect by written notice in accordance with Section 2.09(f)), the Borrower shall
repay all of the Revolving Loans of the 2016 Non-Extending Lenders and, in
connection therewith, each other Lender hereby agrees that, so long as its
Revolving Loans are not otherwise due and payable hereunder, it shall not be
entitled to any pro-rata repayment of its Revolving Loans of the same
Class notwithstanding Section 2.16(c) or any other provision hereof to the
contrary.  If any LC Exposure exists at the time of such repayment to the 2016
Non-Extending Lenders:

 

(1)           all of such LC Exposure held by the 2016 Non-Extending Lenders
shall be reallocated among the remaining Multicurrency Lenders (other than the
2017 Non-Extending Lenders) in accordance with their respective Applicable
Multicurrency Percentages but only to the extent (x) the sum of all Revolving
Multicurrency Credit Exposures of the Extending Lenders does not exceed the
total of all Extending Lenders’ Multicurrency Commitments, (y) no Extending
Lender’s Revolving Multicurrency Credit Exposure will exceed such Lender’s
Multicurrency Commitment, and (z) the conditions set forth in Section 4.02 are
satisfied at such time; and

 

(2)           if the reallocation described in clause (1) above cannot, or can
only partially, be effected, the Borrower shall on the day of such prepayment to
the 2016 Non-Extending Lenders also prepay Loans in accordance with
Section 2.09(a) in an amount such that after giving effect thereto, all LC
Exposure of the 2016 Non-Extending Lenders could be reallocated in accordance
with clause (1) above (whereupon such LC Exposure shall be so reallocated
regardless of whether the conditions set forth in Section 4.02 are satisfied at
such time).

 

(h)           Special Mandatory Repayment to 2017 Non-Extending Lenders.  On the
Existing Maturity Date (or, so long as no Default or Event of Default has
occurred and is continuing, on such earlier date on or after May 4, 2020 as the
Borrower may elect by written notice in accordance with Section 2.09(f)), the
Borrower shall repay all of the Revolving Loans of the 2017 Non-Extending
Lenders and, in connection therewith, each Extending Lender hereby agrees that,
so long as its Revolving Loans are not otherwise due and payable hereunder, it
shall not be entitled to any pro-rata repayment of its Revolving Loans of the
same Class notwithstanding Section 2.16(c) or any other provision hereof to the
contrary.  If any LC Exposure exists at the time of such repayment to the 2017
Non-Extending Lenders:

 

59

--------------------------------------------------------------------------------


 

(1)                                 all of such LC Exposure held by the 2017
Non-Extending Lenders shall be reallocated among the remaining Multicurrency
Lenders in accordance with their respective Applicable Multicurrency Percentages
but only to the extent (x) the sum of all Revolving Multicurrency Credit
Exposures does not exceed the total of all Extending Lenders’ Multicurrency
Commitments, (y) no Extending Lender’s Revolving Multicurrency Credit Exposure
will exceed such Lender’s Multicurrency Commitment, and (z) the conditions set
forth in Section 4.02 are satisfied at such time; and

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall on the
day of such prepayment to the 2017 Non-Extending Lenders also prepay Loans in
accordance with Section 2.09(a) in an amount such that after giving effect
thereto, all LC Exposure of the 2017 Non-Extending Lenders could be reallocated
in accordance with clause (1) above (whereupon such LC Exposure shall be so
reallocated regardless of whether the conditions set forth in Section 4.02 are
satisfied at such time).

 

Upon termination of any Non-Extending Lenders’ Revolving Commitments pursuant to
Section 2.07(f) and the reallocation of such Non-Extending Lenders’ LC Exposure
and repayment of each such Non-Extending Lender’s Revolving Loans and all other
amounts then due and payable to such Non-Extending Lenders in accordance with
this clause (g), such Non-Extending Lenders shall cease being party to this
Agreement in their capacity as “Revolving Lenders” but shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to
facts and circumstances occurring prior to such date and, to the extent of any
Term Loans held by any Non-Extending Lender, such Non-Extending Lender shall
continue to be a party hereto as a Term Lender.

 

SECTION 2.10.  Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for account of each Revolving Lender a commitment
fee, which shall accrue at the Applicable Margin on the daily unused amount of
the Dollar Commitment and Multicurrency Commitment, as applicable, of such
Lender during the period from and including the Restatement Effective Date to
but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date.  Accrued commitment fees shall be payable within
one Business Day after each Quarterly Date and on the earlier of the date the
Commitments of the respective Class terminate and the Commitment Termination
Date, commencing on the first such date to occur after the Restatement Effective
Date.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  For purposes of computing commitment fees,
(i) the daily unused amount of the applicable Commitment shall be determined as
of the end

 

60

--------------------------------------------------------------------------------


 

of each day and (ii) the Commitment of any Class of a Lender shall be deemed to
be used to the extent of the outstanding Loans and LC Exposure of such Class of
such Lender.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for account of each Multicurrency Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin applicable
to interest on Eurocurrency Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Multicurrency
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) applicable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Restatement Effective Date; provided that, all such fees with respect to the
Letters of Credit shall be payable on the date on which the Multicurrency
Commitments terminate (the “termination date”), the Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit shall be outstanding that have expiration dates
after the termination date, the Borrower shall prepay on the termination date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two Business
Days after the date upon which the last such Letter of Credit shall expire or be
terminated to rebate to the Borrower the excess, if any, of the aggregate
participation and fronting fees that have been prepaid by the Borrower over the
amount of such fees that ultimately accrue through the date of such expiration
or termination).  Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times as set forth in the Administrative Agent Fee Letter
dated March 10, 2014 between the Borrower and the Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in Dollars and immediately available funds, to
the Administrative Agent (or to

 

61

--------------------------------------------------------------------------------


 

the Issuing Banks, in the case of fees payable to them) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances absent obvious error.

 

SECTION 2.11.  Interest.

 

(a)                                 ABR Loans.  The Loans constituting each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

 

(b)                                 Eurocurrency Loans.  The Loans constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the related Interest Period for such Borrowing plus the
Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing clauses (a) and (b), if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan in the Currency in which such Loan is denominated and upon the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and interest on all Loans denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.12.  Market Disruption and Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Borrowing the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the LIBO Rate
for such Interest Period for such Eurocurrency Borrowing; provided, however, if
less than two Reference Banks shall supply a rate to the Administrative Agent
for purposes of determining the LIBO Rate for such Eurocurrency Borrowing (i) if
such Borrowing shall be requested in USD, then such Borrowing shall be made as
an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency then either, at the Borrower’s election,
(A) any Borrowing Request that requests a Eurocurrency Borrowing denominated in
the affected Currency shall be ineffective or (B) the LIBO Rate for such
Eurocurrency Borrowing shall be the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion).  No
Lender shall be obligated to act as a Reference Bank.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing of a Class (the Currency of such Borrowing
herein called the “Affected Currency”):

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for a Loan in the Affected Currency or for
the applicable Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders of such Class or, in the case of a Pro-Rata Borrowing, the
Required Lenders, that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or the continuation of any Borrowing of such Class as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing, (ii) if the Affected Currency is

 

63

--------------------------------------------------------------------------------


 

Dollars and any Borrowing Request requests a Eurocurrency Borrowing from such
Class denominated in Dollars, such Borrowing shall be made as an ABR Borrowing
and (iii) if the Affected Currency is a Foreign Currency, then either, at the
Borrower’s election, (A), any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective, or (B) the
LIBO Rate for such Eurocurrency Borrowing shall be the cost to each Lender to
fund its pro rata share of such Eurocurrency Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion).

 

SECTION 2.13.  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, compulsory loan, insurance charge, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense, affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lenders of making,
continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Indemnified Taxes or Excluded Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), by an amount deemed to be material by such Lender or such
Issuing

 

64

--------------------------------------------------------------------------------


 

Bank, then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, in Dollars, such additional amount or amounts
as will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or an Issuing Bank setting forth the amount or amounts, in Dollars,
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be promptly delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.09(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and expense attributable to such event. 
In the case of a Eurocurrency Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of

 

(i)                                     the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation)

 

65

--------------------------------------------------------------------------------


 

if the interest rate payable on such deposit were equal to the Adjusted LIBO
Rate for such Currency for such Interest Period, over

 

(ii)                                  the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the eurocurrency market at the commencement of
such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.15.  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank for, and within 30 Business Days after written demand therefor, pay the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the

 

66

--------------------------------------------------------------------------------


 

Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or any successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower

 

67

--------------------------------------------------------------------------------


 

within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
certifying that the Foreign Lender is not a United States Person, or

 

(iv)                              any other form including Internal Revenue
Service Form W-8IMY as applicable prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.  Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

 

(f)                                   United States Lenders.  Each Lender and
each Issuing Bank that is not a Foreign Lender shall deliver to the Borrower
(with a copy to the Administrative Agent), prior to the date on which such
Issuing Bank or Lender becomes a party to this Agreement, upon the expiration or
invalidity of any forms previously delivered and at times reasonably requested
by the Borrower, duly completed copies of Internal Revenue Service Form W-9 or
any successor form, provided it is legally able to do so at the time.

 

(g)                                  FATCA.  If a payment made to a Lender under
any Loan Document would be subject to United States federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund or credit (in lieu of such refund) of
any Taxes or Other Taxes as to which it has been

 

68

--------------------------------------------------------------------------------


 

indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, any Lender or any Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, any Lender or any
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, any Lender or any Issuing Bank in the
event the Administrative Agent, any Lender or any Issuing Bank is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent,
any Lender or any Issuing Bank be required to pay any amount to the Borrower
pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent, such Lender or such Issuing Bank would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This subsection shall not be construed to require
the Administrative Agent, any Lender or any Issuing Bank to make available its
tax returns or its books or records (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.13, 2.14 or 2.15, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., Local
Time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03,
which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.13, and
payments required under Section 2.14 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any

 

69

--------------------------------------------------------------------------------


 

Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.14 or any reimbursement or cash collateralization of
any LC Exposure denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees of a Class then due hereunder, such funds shall be applied
(i) first, to pay interest and fees of such Class then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees of such Class then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements of such Class then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements of such Class then due to such
parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein: (i) each Borrowing of a Class shall be made from the
Lenders of such Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.07 shall be applied to the respective
Commitments of the Lenders of such Class, pro rata according to the amounts of
their respective Commitments of such Class; (ii) each Borrowing of a Class shall
be allocated pro rata among the Lenders of such Class according to the amounts
of their respective Commitments of such Class (in the case of the making of
Loans) or their respective Loans of such Class that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment of commitment fee under Section 2.10 shall be made for account of the
Lenders pro rata according to the average daily unused amounts of their
respective Commitments; (iv) each payment or prepayment of principal of Loans of
a Class by the Borrower shall be made for account of the Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Loans of such Class held by them; and (v) each payment of interest on Loans of a
Class by the Borrower shall be made for account of the Lenders of such Class pro
rata in accordance with the amounts of interest on such Loans then due and
payable to such Lenders.

 

70

--------------------------------------------------------------------------------


 

(d)                                 Sharing of Payments by Lenders.  If any
Lender of a Class shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements of such Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon of
such Class then due than the proportion received by any other Lender of such
Class, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in
LC Disbursements of other Lenders of such Class to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders of such
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in
LC Disbursements of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e), 2.05(b) or 2.16(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

71

--------------------------------------------------------------------------------


 

SECTION 2.17.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 commitment fees pursuant to
Section 2.10(a) shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender;

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, all
Lenders of a Class, the Required Lenders or the Required Lenders of a Class have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders (or all Lenders of a Class) or
each affected Lender, including as set forth in Section 9.02(b)(i), (ii), (iii),
(iv) or (v), shall require the consent of such Defaulting Lender;

 

(c)                                  if any LC Exposure exists at the time a
Multicurrency Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such LC Exposure
shall be reallocated among the non-Defaulting Multicurrency Lenders in
accordance with their respective Applicable Multicurrency Percentages but only
to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Multicurrency
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Multicurrency Commitments, (y) no
non-Defaulting Lender’s Revolving Multicurrency Credit Exposure will exceed such
Lender’s Multicurrency Commitment, and (z) the conditions set forth in
Section 4.02 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within three Business Days following notice by the Administrative Agent cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

72

--------------------------------------------------------------------------------


 

(iv)                              if the LC Exposure of the non-Defaulting
Multicurrency Lenders is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be
adjusted in accordance with such non-Defaulting Multicurrency Lenders’
Applicable Multicurrency Percentages; and

 

(v)                                 if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.17(c),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and

 

(d)                                 so long as any Multicurrency Lender is a
Defaulting Lender, an Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Multicurrency Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.17(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Multicurrency
Lenders in a manner consistent with Section 2.17(c)(i) (and Defaulting Lenders
shall not participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agree that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Borrower shall no longer be required to cash collateralize any
portion of such Lender’s LC Exposure cash collateralized pursuant to
Section 2.17(c)(ii) above and the LC Exposure of the Multicurrency Lenders shall
be readjusted to reflect the inclusion of such Lender’s Multicurrency Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Multicurrency Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce

 

73

--------------------------------------------------------------------------------


 

amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.15, or if any Lender becomes a Defaulting
Lender or is a non-consenting Lender (as provided in Section 9.02(d)), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)                                  Defaulting Lender.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(e),
2.05 or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

74

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

 

(a)                                 Financial Statements.  The Borrower has
heretofore delivered the audited consolidated balance sheet and statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal year ended December 31, 2015, reported on
by KPMG LLP, independent public accountants.  Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP applied on a consistent

 

75

--------------------------------------------------------------------------------


 

basis, subject to, in the case of such interim statements, year-end audit
adjustments and the absence of footnotes.  None of the Borrower or any of its
Subsidiaries had as of December 31, 2015 any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2015, there has not been any event, development or circumstance
that has had or could reasonably be expected to have a material adverse effect
on (i) the business, Portfolio Investments and other assets, liabilities and
financial condition of the Borrower and its Subsidiaries taken as a whole
(excluding in any case a decline in the net asset value of the Borrower or a
change in general market conditions or values of the Portfolio Investments of
the Borrower or any of its Subsidiaries), or (ii) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

 

SECTION 3.05.  Litigation.

 

(a)                                 Actions, Suits and Proceedings.  There are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions (except, in each case, in connection with the
Acquisition as disclosed to the Lenders and the Administrative Agent prior to
the Restatement Effective Date).

 

SECTION 3.06.  Compliance with Laws and Agreements .  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  None of the Obligors is
subject to any contract or other arrangement, the performance of which by them
could reasonably be expected to result in a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

SECTION 3.07.  Sanctions and Anti-Corruption Laws.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions in all material respects, and the Borrower, its Subsidiaries and to
the knowledge of the Borrower, their respective employees, officers, directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, manager or agent of the
Borrower or any Subsidiary is the subject of any Sanctions.

 

SECTION 3.08.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, other forward looking information relating to third
parties and information of a general economic or general industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.11.  Investment Company Act; Margin Regulations.

 

(a)                                 Status as Business Development Company.  The
Borrower is an “investment company” that has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act
and qualifies as a RIC.

 

(b)                                 Compliance with Investment Company Act.  The
business and other activities of the Borrower and its Subsidiaries, including
the making of the Loans

 

77

--------------------------------------------------------------------------------


 

hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case, that are applicable
to the Borrower and its Subsidiaries.

 

(c)                                  Investment Policies.  The Borrower is in
compliance with all written investment policies, restrictions and limitations
for the Borrower delivered to the Lenders prior to the Restatement Effective
Date (the “Investment Policies”), except to the extent that the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Use of Credit.  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock.

 

SECTION 3.12.  Material Agreements and Liens.

 

(a)                                 Material Agreements.  Part A of Schedule II
is a complete and correct list of each credit agreement, loan agreement,
indenture, note purchase agreement, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or guarantee
by, the Borrower or any Obligor outstanding on the Restatement Effective Date,
and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement in each case as of the Restatement
Effective Date is correctly described in Part A of Schedule II.

 

(b)                                 Liens.  Part B of Schedule II is a complete
and correct list of each Lien securing Indebtedness of any Person outstanding on
the Restatement Effective Date covering any property of the Borrower or any
Obligors, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule II.

 

SECTION 3.13.  Subsidiaries and Investments.

 

(a)                                 Subsidiaries.  Set forth in Part A of
Schedule IV is a complete and correct list of all of the Subsidiaries of the
Borrower on the Restatement Effective Date (after giving pro-forma effect to the
Acquisition) together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated Subsidiary
or an Excluded Asset.  Except as disclosed in Part A of Schedule IV, (x) the
Borrower owns,

 

78

--------------------------------------------------------------------------------


 

free and clear of Liens (other than any lien permitted by Section 6.02 hereof),
and has (and will have) the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of
Schedule IV, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Interests with respect to
such Person.  Each Subsidiary identified on said Part A of Schedule IV as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.

 

(b)                                 Investments.  Set forth in Part B of
Schedule IV is a complete and correct list of all Investments (other than
Investments of the types referred to in clauses (b), (c) and (d) of
Section 6.04) held by any of the Obligors in any Person on the Restatement
Effective Date (after giving pro-forma effect to the Acquisition) and, for each
such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment.  Except as disclosed in Part B
of Schedule IV, each of the Borrower and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens or Liens created pursuant to the
Security Documents), all such Investments.

 

Notwithstanding the foregoing, the representations and warranties in
Section 3.13(a), with respect to any Subsidiary acquired in connection with the
Acquisition, are to the best of the Borrower’s Financial Officers’ knowledge,
and for thirty Business Days after the Restatement Effective Date, the Borrower
will have the ability to update Schedule IV with information related to any such
Subsidiary as of the Restatement Effective Date.

 

SECTION 3.14.  Properties.

 

(a)                                 Title Generally.  Each of the Borrower and
the other Obligors has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.15.  Affiliate Agreements.  As of the Restatement Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the Securities and Exchange Commission) to each of the Lenders true and
complete copies of each of the Affiliate Agreements (including any amendments,
supplements or waivers executed and delivered thereunder and, except in the case
of the CP Facility

 

79

--------------------------------------------------------------------------------


 

Documents and the JB Facility Documents, any schedules and exhibits thereto). 
As of the date of hereof, each of the Affiliate Agreements is in full force and
effect.

 

SECTION 3.16.  Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the Collateral described therein to secure the Secured
Obligations, except for any failure that would not constitute an Event of
Default under Section 7.01(p).  Except for filings completed prior to the
Restatement Effective Date and as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect such Liens to
the extent required thereunder, except for the failure to make any filing that
would not constitute an Event of Default under Section 7.01(p).

 

SECTION 3.17.  EEA Financial Institutions.  No Obligor is an EEA Financial
Institution.

 

ARTICLE IV
CONDITIONS

 

SECTION 4.01.  Restatement Effective Date.  This Agreement (and the amendment
and restatement of the Existing Credit Facility to be effected hereby) shall
become effective on the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):

 

(a)                                 Executed Counterparts.  From each of the
parties hereto, either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)                                 Fees and Expenses.  The Administrative Agent
shall have received evidence of the payment by the Borrower of all fees payable
to the Lenders on the Restatement Effective Date that the Borrower has agreed to
pay in connection with this Agreement.  The Borrower shall have paid all
reasonable expenses (including the legal fees of Milbank, Tweed, Hadley & McCloy
LLP) for which invoices have been presented that the Borrower has agreed to pay
in connection with this Agreement.

 

(c)                                  Opinion of Counsel to the Obligors.  A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Restatement Effective Date) of Latham & Watkins LLP, New York
counsel for the Obligors, in form and substance reasonably satisfactory to the
Administrative Agent and of Venable LLP, Maryland counsel for the Borrower, in
substantially the form of Exhibit C, and in each case covering such other
matters relating to the

 

80

--------------------------------------------------------------------------------


 

Obligors, this Agreement or the Transactions as the Required Lenders shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(d)                                 Opinion of Special New York Counsel to
JPMCB.  An opinion, dated the Restatement Effective Date, of Milbank, Tweed,
Hadley & McCloy, LLP, special New York counsel to JPMCB in substantially the
form of Exhibit D (and JPMCB hereby instructs such counsel to deliver such
opinion to the Lenders).

 

(e)                                  Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, the
authorization of the Transactions and any other legal matters relating to the
Obligors, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(f)                                   Officer’s Certificate.  A certificate,
dated the Restatement Effective Date and signed by the President, a Vice
President, the Chief Executive Officer or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 4.02.

 

(g)                                  Liens.  Results of a recent lien search in
each relevant jurisdiction with respect to the Borrower and such search shall
reveal no liens on any of the assets of the Obligors except for liens permitted
under Section 6.02.

 

(h)                                 Guarantee and Security Agreement
Confirmation.  The Guarantee and Security Agreement Confirmation, duly executed
and delivered by each of the parties to the Guarantee and Security Agreement.

 

(i)                                     Borrowing Base Certificate.  A Borrowing
Base Certificate as of a date not more than five days prior to the Restatement
Effective Date (after giving pro-forma effect to the Acquisition).

 

(j)                                    Restatement Effective Date Adjustments. 
Evidence that each Existing Lender shall have, as of the Restatement Effective
Date, received payment in full of all accrued and unpaid interest, facility fees
and LC participation fees owing to such Lender under the Existing Credit
Facility and the Borrowings and other adjustments to the Loans described in
Section 2.02(e) shall have occurred.

 

(k)                                 Valuation Policy.  A copy of the Valuation
Policy.

 

(k)                                 Closing of Acquisition.  Evidence that the
Acquisition shall have been (or will be substantially simultaneously with the
making of the Term Loans

 

81

--------------------------------------------------------------------------------


 

on the Restatement Effective Date) consummated in all material respects in
accordance with the definitive merger agreement relating to the Acquisition.

 

(l)                                     Other Documents.  Such other documents
as the Administrative Agent or any Lender or special New York counsel to JPMCB
may reasonably request.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan (including, on the Restatement Effective Date, the Term Loans), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
additionally subject to the satisfaction of the following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the date of such Loan or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, or, as to any such representation or warranty that refers to a
specific date, as of such specific date;

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing; and

 

(c)                                  either (i) the aggregate Covered Debt
Amount (after giving effect to such extension of credit) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such extension of credit) shall not exceed the Borrowing
Base after giving effect to such extension of credit as well as any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or
Permitted Indebtedness or Indebtedness incurred pursuant to Section 6.01(g) or
Section 6.01(i).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full

 

82

--------------------------------------------------------------------------------


 

and all Letters of Credit shall have expired or been terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Lenders the report
of the Borrower to the SEC on Form 10-Q for the applicable quarterly period;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether the Borrower has knowledge
that a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04, 6.05 and 6.07 and (iii) stating
whether any change in GAAP as applied by (or in the application of GAAP by) the
Borrower has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 

83

--------------------------------------------------------------------------------


 

(d)                                 as soon as available and in any event not
later than the last Business Day of the calendar month following each monthly
accounting period (ending on the last day of each calendar month) of the
Borrower, a Borrowing Base Certificate as at the last day of such accounting
period presenting (i) the Borrower’s computation (and including the rationale
for any industry reclassification) and including a certification of a Financial
Officer as to compliance with Section 6.03(d) and 6.04(d) during the period
covered by such Borrowing Base Certificate and (ii) the ratio of the Borrowing
Base to the Combined Debt Amount (showing the components of the Combined Debt
Amount);

 

(e)                                  promptly but no later than five Business
Days after the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date the
Borrower has knowledge of such Borrowing Base Deficiency indicating the amount
of the Borrowing Base Deficiency as at the date the Borrower obtained knowledge
of such deficiency and the amount of the Borrowing Base Deficiency as of the
date not earlier than one Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

(f)                                   promptly upon receipt thereof, copies of
all significant reports submitted by the Borrower’s independent public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Borrower or any of its Subsidiaries delivered by such accountants to the
management or board of directors of the Borrower;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any of the Obligors with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, as the
case may be;

 

(h)                                 within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Borrower and 90 days after the
end of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a sale in
the most recently completed fiscal quarter, (i) the quantity sold of each
Portfolio Investment, (ii) the value assigned to each Portfolio Investment as of
the prior quarter end, (iii) the weighted average sale price of each Portfolio
Investment, and (iv) the variance between (ii) and (iii);

 

(i)                                     within 45 days after the end of the
first three fiscal quarters of each fiscal year of the Borrower and 90 days
after the end of each fiscal year of the Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment, (i) the aggregate
amount of all accrued paid-in-kind interest

 

84

--------------------------------------------------------------------------------


 

for such Portfolio Investment during the most recently ended fiscal quarter and
(ii) the aggregate amount of all paid-in-kind interest collected during the most
recently ended fiscal quarter;

 

(j)                                    within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Borrower and 90 days after the
end of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the quantity held of each
Portfolio Investment, (ii) the value assigned to each Portfolio Investment as of
the prior quarter end, (iii) the value assigned to each Portfolio Investment as
of the current quarter end, and (iv) the variance between (ii) and (iii); and

 

(k)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request.

 

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $50,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the

 

85

--------------------------------------------------------------------------------


 

event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP.  The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of Ares Capital CP, Ares Capital JB, or in a similar capacity with
respect to any other Designated Subsidiary, and any books, records and documents
held by the Custodian), and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, in each case, to the extent such inspection or
requests for such information are reasonable and such information can be
provided or discussed without violation of law, rule, regulation or contract;
provided that the Borrower shall be entitled to have its representatives and
advisors present during any inspection of its books and records.

 

SECTION 5.07.  Compliance with Laws; Anti-Corruption; Sanctions.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,

 

86

--------------------------------------------------------------------------------


 

regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions in all material respects.

 

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)                                 Subsidiary Guarantors.  In the event that
any Obligor shall form or acquire any new Domestic Subsidiary (other than an
Excluded Asset), the Borrower will cause such new Subsidiary to become a
“Subsidiary Guarantor” (and, thereby, an “Obligor”) under a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.01 upon the Restatement
Effective Date or as the Administrative Agent shall have requested.

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is a wholly
owned Subsidiary (other than any Subsidiary that is an Excluded Asset).

 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of the Subsidiary Guarantors to, take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement.  Without limiting the generality
of the foregoing, the Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent

 

(i)                                     to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Other Secured Indebtedness, perfected security interests and Liens in the
Collateral; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents; provided further, that in
the case of any Collateral consisting of voting stock of any Controlled Foreign
Corporation, such security interest shall be limited to 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation,

 

(ii)                                  subject to Section 7.04 of the Security
Agreement, to cause any bank or securities intermediary (within the meaning of
the Uniform Commercial

 

87

--------------------------------------------------------------------------------


 

Code) to enter into such arrangements with the Collateral Agent as shall be
appropriate in order that the Collateral Agent has “control” over each bank
account or securities account of the Obligors (other than any thereof that are
maintained by the Obligors in their capacity as “servicer” for Ares Capital CP,
Ares Capital JB or any other Designated Subsidiary, or which hold solely money
or financial assets of Ares Capital CP, Ares Capital JB or any other Excluded
Asset), and in that connection, the Borrower agrees to cause all cash and other
proceeds of Portfolio Investments received by any Obligor to be promptly
deposited into such an account (or otherwise delivered to, or registered in the
name of, the Collateral Agent) and, until such deposit, delivery or registration
such cash and other proceeds shall be held in trust by the Borrower for and as
the property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for Ares Capital CP, Ares Capital JB or any other
Excluded Asset, or any money or financial assets of any Excluded Asset).

 

(iii)                               to cause its Designated Subsidiaries or any
Excluded Asset that is a Subsidiary, and any custodians or account banks and
securities intermediaries acting on their behalf, or trustee or representative
acting for any Person extending credit to any Designated Subsidiary or any such
Excluded Asset, to execute and deliver such intercreditor and other agreements,
in form and substance reasonably satisfactory to the Administrative Agent, as it
shall determine are necessary to confirm that none of such Designated
Subsidiaries or Excluded Assets or custodians claims any interest or Lien upon
any property of any Obligor and that any custodian that holds documentation on
behalf of both the Obligors and any Designated Subsidiary or such Excluded Asset
will provide access to such documentation consistent with the provisions of
Section 5.06,

 

(iv)                              in the case of any Portfolio Investment
consisting of a Bank Loan that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and an
Excluded Asset holds any interest in the loans or other extensions of credit
under such loan documents, (x) cause such Excluded Asset to be party to such
underlying loan documents as a “lender” having a direct interest (or a
participation not acquired from an Obligor) in such underlying loan documents
and the extensions of credit thereunder and (y) ensure that all amounts owing to
such Obligor or Excluded Asset by the underlying borrower or other obligated
party are remitted by such borrower or obligated party directly to separate
accounts of such Obligor and such Excluded Asset,

 

(v)                                 in the event that any Obligor is acting as
an agent or administrative agent under any loan documents with respect to any
Bank Loan that does not constitute all of the credit extended to the underlying
borrower under the relevant underlying loan documents, ensure that all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity and

 

88

--------------------------------------------------------------------------------


 

(vi)                              cause all loan and other documents relating to
any Portfolio Investment to be held by (x) the Collateral Agent or (y) the
Custodian pursuant to the terms of the Custodian Agreement (or another custodian
reasonably satisfactory to the Administrative Agent), or pursuant to an
appropriate intercreditor agreement, so long as the Custodian (or custodian) has
agreed to grant access to such loan and other documents to the Administrative
Agent and the Lenders pursuant to an access or similar agreement between the
Borrower and such Custodian (or custodian) in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of Portfolio
Investments and the financing of the Acquisition; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds.  No part of the proceeds of any Loan will be used in
violation of Sanctions or any other applicable law or, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock.  Margin Stock shall be purchased by the Obligors only
with the proceeds of Indebtedness not directly or indirectly secured by Margin
Stock (within the meaning of Regulation U), or with the proceeds of equity
capital of the Borrower.  Without limiting the foregoing, no Obligor will
directly or indirectly, use the proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (C)  in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

 

SECTION 5.11.  Investment and Valuation Policies.  The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

 

SECTION 5.12.  Portfolio Valuation and Diversification, Etc.

 

(a)                                 Industry Classification Groups.  For
purposes of this Agreement, the Borrower shall assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group established by Moody’s, such

 

89

--------------------------------------------------------------------------------


 

Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment.  In the absence of any correlation, the Borrower shall be permitted,
upon notice to the Administrative Agent and each Lender to create up to three
additional industry classification groups for purposes of this Agreement.

 

(b)                                 Portfolio Valuation Etc.

 

(i)                                     Settlement Date Basis.  For purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)                                  Determination of Values.  The Borrower
will conduct reviews of the value to be assigned to each of its Portfolio
Investments as follows:

 

(A)                               Quoted Investments—External Review.  With
respect to Portfolio Investments (including Cash Equivalents) for which market
quotations are readily available (“Quoted Investments”), the Borrower shall, not
less frequently than once each calendar week, determine the market value of such
Portfolio Investments which shall, in each case, be determined in accordance
with one of the following methodologies (as selected by the Borrower):

 

(w)                               in the case of public and 144A securities, the
average of the mean prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)                                 in the case of bank loans, the mean price as
determined by one Approved Dealer or Approved Pricing Service selected by the
Borrower,

 

(y)                                 in the case of any Portfolio Investment
traded on an exchange, the closing price for such Portfolio Investment most
recently posted on such exchange, and

 

(z)                                  in the case of any other Portfolio
Investment, the fair value thereof as determined by an Approved Pricing Service;
and

 

(B)                               Unquoted Investments- External Review.  With
respect to Portfolio Investments for which market quotations are not readily
available (“Unquoted Investments”), the Borrower shall value such

 

90

--------------------------------------------------------------------------------


 

Portfolio Investments quarterly in a manner consistent with its “Net Asset
Valuation Policy” (the “Valuation Policy”), including valuation of at least 35%
by value of all Unquoted Investments using the assistance of an Approved Third
Party Appraiser.

 

(C)                               Internal Review.  The Borrower shall conduct
an internal review of the aggregate value of the Portfolio Investments included
in the Borrowing Base, and of the Borrowing Base, at least once each calendar
week which shall take into account any events of which the Borrower has
knowledge that materially affects the aggregate value of the Portfolio
Investments included in the Borrowing Base or the Borrowing Base.  If, based
upon such weekly internal review, the Borrower determines that a Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days as
provided in Section 5.01(c), deliver a Borrowing Base Certificate reflecting the
new amount of the Borrowing Base and shall take the actions, and make the
payments and prepayments (and provide cover for Letters of Credit), all as more
specifically set forth in Section 2.09(c).

 

(D)                               Failure to Determine Values.  If the Borrower
shall fail to determine the value of any Portfolio Investment as at any date
pursuant to the requirements of the foregoing sub-clauses (A) through (C),  the
“Value” of such Portfolio Investment as at such date shall be deemed to be zero;

 

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

 

(iii)                               Scheduled Testing of Values.

 

(A)                               Each April 30, July 31, October 31 and
February 28 of each calendar year (each a “Valuation Testing Date”), the
Administrative Agent through an independent valuation provider selected by the
Administrative Agent (the “Independent Valuation Provider”) will test the values
determined pursuant to Section 5.12(b)(ii) above of those Portfolio Investments
included in the Borrowing Base selected by the Administrative Agent; provided,
that the aggregate fair value of such Portfolio Investments tested on any
Valuation Testing Date will be approximately equal to the Tested Amount (as
defined below).

 

(B)                               For purposes of this Agreement, the “Tested
Amount” shall be equal to the greater of: (i) an amount equal to (y) 125% of the
Covered Debt Amount (as of the applicable Valuation Testing Date) minus (z) the
sum of the values of all Quoted Investments included in the Borrowing Base (as
of the applicable Valuation Testing Date) and (ii) 10% of the

 

91

--------------------------------------------------------------------------------


 

aggregate value of all Unquoted Investments included in the Borrowing Base;
provided, however, in no event shall more than 25% (or, if clause (ii) applies,
10%, or as near thereto as reasonably practicable) of the aggregate value of the
Unquoted Investments in the Borrowing Base be tested by the Independent
Valuation Provider in respect of any applicable Valuation Testing Date.

 

(C)                               With respect to any Portfolio Investment, if
the value of such Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is not more than the lesser of (1) five (5) points more than
the midpoint of the valuation range (expressed as a percent of par) provided by
the Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par) and (2) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider ,
then the value for such Portfolio Investment determined in accordance with
Section 5.12(b)(ii) shall be used as the “Value” for purposes of this
Agreement.  If the value of any Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is more than the lesser of the values set forth in clause
(C)(1) and (2) (to the extent applicable), then for such Portfolio Investment,
the “Value” for purposes of this Agreement shall be the lesser of (x) the
highest value of the valuation range provided by the Independent Valuation
Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par) and (z) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider.  For the avoidance of doubt, any values
determined by the Independent Valuation Provider pursuant to this
Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be used solely for purposes of
determining the “Value” of a Portfolio Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820 and
the Investment Company Act.

 

(iv)                              Supplemental Testing of Values.

 

(A)                               Notwithstanding the foregoing, the
Administrative Agent, individually or at the request of the Required Lenders,
shall at any time have the right to request, in its reasonable discretion, any
Portfolio Investment included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii) to be independently tested by the Independent
Valuation Provider.  There shall be no limit on the number of such tests that
may be requested by the Administrative Agent in its reasonable discretion.  If
(x) the value determined pursuant to Section 5.12(b)(ii) is less than the value
determined by the Independent Valuation Provider, then the value determined
pursuant to Section 5.12(b)(ii) shall be used as the “Value” for purposes of
this Agreement and (y) if the value

 

92

--------------------------------------------------------------------------------


 

determined pursuant to Section 5.12(b)(ii) is greater than the value determined
by the Independent Valuation Provider and the difference between such values is:
(1) less than 5% of the value determined pursuant to Section 5.12(b)(ii), then
the value determined pursuant to Section 5.12(b)(ii) shall be used as the
“Value” for purposes of this Agreement; (2) between 5% and 20% of the value
determined pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio
Investment for purposes of this Agreement shall be the average of the value
determined pursuant to Section 5.12(b)(ii) and the value determined by such
Independent Valuation Provider; and (3) greater than 20% of the value determined
pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third-party appraiser and the “Value” of such
Portfolio Investment for purposes of this Agreement shall be the average of the
three valuations (with the Independent Valuation Provider’s value to be used as
the “Value” until the third value is obtained).

 

(B)                               The Value of any Portfolio Investment for
which the Independent Valuation Provider’s value is used shall be the midpoint
of the range (if any) determined by the Independent Valuation Provider.  The
Independent Valuation Provider shall apply a recognized valuation methodology
that is commonly accepted by the business development company industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.

 

(C)                               All valuations shall be on a settlement date
basis.  For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(D)                               The documented out-of-pocket costs of any
valuation reasonably incurred by the Administrative Agent under this
Section 5.12 shall be at the expense of the Borrower.

 

(E)                                In addition, the values determined by the
Independent Valuation Provider shall be deemed to be “Information” hereunder and
subject to Section 9.13 hereof.

 

(c)                                  Investment Company Diversification
Requirements.  The Borrower will, and will cause its Subsidiaries (other than
Subsidiaries that are exempt from the Investment Company Act) at all times to
(i) comply in all material respects with the portfolio diversification and
similar requirements set forth in the Investment Company Act applicable to
business development companies and (ii) subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RIC’s.

 

93

--------------------------------------------------------------------------------


 

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:

 

(a)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 6% of the aggregate Value of all Portfolio Investments in the
Collateral Pool as of the end of the most recent quarter, shall be 50% of the
otherwise applicable Advance Rate.

 

(b)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 12% of the aggregate Value of all Portfolio Investments in the
Collateral Pool as of the end of the most recent quarter shall be 0%.

 

(c)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all Portfolio
Investments in the Collateral Pool as of the end of the most recent quarter
shall be 0%.

 

(d)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Borrower’s investments in Non-Core Investments
shall be 0% to the extent necessary so that no more than 20% of the Borrowing
Base is attributable to such investments.

 

(e)                                  the Advance Rate applicable to the
Borrower’s investments in any Excluded Asset shall be 0%.

 

(f)                                   the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments in Lien Restricted
Investments and Pledge LLC shall be 0% to the extent necessary so that no more
than 2% of the Borrowing Base is attributable to such investments.

 

No Portfolio Investment may be included in the Borrowing Base until such time as
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within 7 days of such inclusion.  Voting stock of any Controlled
Foreign Corporation in excess of 65% of the issued and outstanding voting

 

94

--------------------------------------------------------------------------------


 

stock of such Controlled Foreign Corporation shall not be included as a
Portfolio Investment for purposes of calculating the Borrowing Base.

 

The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(i), 5.01(d),
5.01(e) and 6.05(d).

 

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (f), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment(1)

 

Quoted

 

Unquoted

 

 

 

 

 

 

 

Cash, Cash Equivalents and

 

 

 

 

 

Short-Term U.S. Government Securities

 

100

%

n.a.

 

Long-Term U.S. Government Securities

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Last Out First Lien Bank Loans

 

80

%

70

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Performing Cash Pay Mezzanine Investments

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

Performing Non-Cash Pay Mezzanine Investments

 

55

%

45

%

Non-Performing First Lien Bank Loans

 

45

%

45

%

Non-Performing Last Out First Lien Bank Loans

 

40

%

35

%

Non-Performing Second Lien Bank Loans

 

40

%

30

%

Non-Performing High Yield Securities

 

30

%

30

%

Non-Performing Mezzanine Investments

 

30

%

25

%

Performing Common Equity*

 

30

%

20

%

Non-Performing Common Equity

 

0

%

0

%

 

--------------------------------------------------------------------------------

* To include investment in Pledge LLC so long as (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate Pledge LLC or the investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each investment held by Pledge LLC was held directly as a
Portfolio Investment by the Borrower and (B) there is no leverage employed in
Pledge LLC.

 

(1)  The above categories are intended to be indicative of the traditional
investment types in a fully capitalized issuer.  All determinations of whether a
particular portfolio investment belongs to one category or another shall be made
by the Borrower on a consistent basis with the foregoing.

 

95

--------------------------------------------------------------------------------


 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

 

96

--------------------------------------------------------------------------------


 

“Last Out First Lien Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion).  An Obligor’s investment in the last out portion
shall be treated as a Last Out First Lien Bank Loan for purposes of determining
the applicable Advance Rate for such Portfolio Investment under this Agreement. 
For the avoidance of doubt, an Obligor’s investment in the portion of such Bank
Loan that is not the last out portion shall be treated as a First Lien Bank Loan
for purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, and Performing Non-Cash Pay Mezzanine Investments.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing Last Out First Lien Bank Loans and Non-Performing Second
Lien Bank Loans.

 

“Non-Performing Last Out First Lien Bank Loans” means Last Out First Lien Bank
Loans other than Performing Last Out First Lien Bank Loans.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

97

--------------------------------------------------------------------------------


 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries; provided that (i) such Bank Loan has a
second priority lien on the collateral that is subject to the first priority
lien of such revolving facility (or a pari passu lien on such collateral where
the revolving facility has a super-priority right of payment), (ii) such
revolving facility is not secured by any other assets (other than a pari passu
lien or a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such revolving facility is not greater than 15% of the
aggregate enterprise

 

98

--------------------------------------------------------------------------------


 

value (as determined as of the end of each quarter using the most recent
quarterly valuation determined in accordance with the Valuation Policy) of the
borrower under such Bank Loan.

 

“Pledge LLC” means Allied Asset Holdings LLC, a Delaware limited liability
company.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“SSLF” means the Senior Secured Loan Fund LLC.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not, nor will it permit any
other Obligor to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                 Indebtedness created hereunder or under any
other Loan Document;

 

(b)                                 Permitted Indebtedness and Special Longer
Term Unsecured Indebtedness in an aggregate amount that, in each case, taken
together with Indebtedness permitted under clauses (a), (g) and (i) of this
Section 6.01 (1) does not exceed the amount required to comply with the
provisions of Section 6.07(b) and, (2) will not result in the Covered Debt
Amount exceeding the Borrowing Base, so long as no Default or Event of Default
shall have occurred or be continuing after giving effect to the incurrence of
such Permitted Indebtedness or Special Longer Term Unsecured Indebtedness;
provided that in no event shall the aggregate amount of all such Special Longer
Term Unsecured Indebtedness taken together with all Shorter Term Unsecured
Indebtedness exceed $1,000,000,000 at any one time outstanding; provided
further, that for purposes of compliance with clause (2) hereof only the portion
of Special Longer Term Unsecured Indebtedness consisting of Excess Special
Longer Term Unsecured Indebtedness shall be included in the calculation of the
Covered Debt Amount.

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Indebtedness of the Borrower to or from any
other Obligor or Indebtedness of an Obligor to or from another Obligor;

 

(e)                                  repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities;

 

(f)                                   obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(g)                                  other Indebtedness (including the
amortizing portion of any Other Secured Indebtedness in excess of 1% per annum
described in clause (i) of the definition thereof) in an aggregate amount not
exceeding the Additional Debt Amount at any one time outstanding and that, taken
together with Indebtedness permitted under clauses (a), (b) and (i) of this
Section 6.01 (1) does not exceed the amount required to comply with the
provisions of Section 6.07(b) and (2) will not result in the Covered Debt Amount
exceeding the Borrowing Base, so long as no

 

100

--------------------------------------------------------------------------------


 

Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such other indebtedness;

 

(h)                                 obligations (including Guarantees) in
respect of Standard Securitization Undertakings;

 

(i)                                     at any time, Shorter Term Unsecured
Indebtedness in an aggregate principal amount not exceeding $500,000,000 at any
one time outstanding that, taken together with Indebtedness permitted under
clauses (a), (b) and (g) of this Section 6.01 (1) does not exceed the amount
required to comply with the provisions of Section 6.07(b), and (2) will not
result in the Covered Debt Amount exceeding the Borrowing Base, so long as no
Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such Shorter Term Unsecured Indebtedness; provided
that in no event shall the aggregate amount of all such Shorter Term Unsecured
Indebtedness taken together with all Special Longer Term Unsecured Indebtedness
exceed $1,000,000,000 at any one time outstanding; and

 

(j)                                    Permitted SBIC Guarantees.

 

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof
(which, for the avoidance of doubt, shall not include participations in
Investments to the extent that the portion of such Investment represented by
such participation is not treated as a Portfolio Investment), except:

 

(a)                                 any Lien on any property or asset of the
Borrower existing on the Restatement Effective Date and set forth in Part B of
Schedule II, provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any Subsidiary Guarantors and (ii) any such Lien
shall secure only those obligations which it secures on the Restatement
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(b)                                 Liens created pursuant to the Security
Documents;

 

(c)                                  Liens on Special Equity Interests included
in the Portfolio Investments but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)                                 Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding the Additional Debt
Amount at any one time outstanding (which may cover Portfolio Investments, but
only to the extent released from the Lien in favor of the Collateral Agent in
accordance with the requirements of Section 10.03 of the Guarantee and Security
Agreement, or, if

 

101

--------------------------------------------------------------------------------


 

designated by the Borrower as “Designated Indebtedness” under the Guarantee and
Security Agreement, may be secured on a pari passu basis by the Lien of the
Security Documents), so long as at the time thereof the aggregate amount of
Indebtedness permitted under clauses (a), (b) and (g) of Section 6.01 does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b);

 

(e)                                  Liens on an Obligor’s direct ownership
interests in Excluded Assets (“Excluded Asset Liens”) but only to the extent
that at the time any such Lien is incurred, no more than 25% of the Value of all
Obligors’ direct ownership interests in all Excluded Assets (calculated as of
the most recently delivered financial statements) have become subject to an
Excluded Asset Lien or have been transferred pursuant to Section 6.03(e);

 

(f)                                   Permitted Liens; and

 

(g)                                  Liens on an Obligor’s Equity Interests in
any SBIC Subsidiary created in favor of the SBA.

 

SECTION 6.03.  Fundamental Changes and Dispositions of Assets.  The Borrower
will not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution).  The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document.  The Borrower will not, nor will it permit any other
Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer of Portfolio Investments to Excluded
Assets), (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this Section)
and (z) subject to the provisions of clause (e) below, any Obligor’s ownership
interest in any Excluded Asset.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 any Subsidiary Guarantor of the Borrower may
be merged or consolidated with or into the Borrower or any other Subsidiary
Guarantor; provided that if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation;

 

102

--------------------------------------------------------------------------------


 

(b)                                 any Obligor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of (including by way of
consolidation or merger) (i) to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower or (ii) so long as such transaction results in an
Obligor receiving the proceeds of such disposition, to any other Person,
provided that in the case of this clause (ii) if such Subsidiary is a Subsidiary
Guarantor or holds any Portfolio Investments, the Borrower would have been
permitted to designated such Subsidiary as a “Designated Subsidiary” hereunder
and would not have been prohibited from disposing of any such Portfolio
Investments to such other Person under any other term of this Agreement;

 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than direct ownership interests in
Excluded Assets) to an Excluded Asset so long as (i) after giving effect to such
sale, transfer or disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans) the Covered Debt Amount does not
exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such sale, transfer
or disposition is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such sale, transfer or
disposition is at least 110% of the Covered Debt Amount;

 

(e)                                  the Obligors may sell, transfer or
otherwise dispose of direct ownership interests in any Excluded Asset to any
Subsidiary that is not an Obligor, if after giving effect to such sale, transfer
or other disposition, no more than 25% of the Value of all Obligors’ direct
ownership interests in all Excluded Assets (calculated as of the date of the
most recently delivered financial statements on or prior to the date of such
sale, transfer or other disposition) are subject to Excluded Asset Liens or have
been sold, transferred or otherwise disposed of to a Subsidiary that is not an
Obligor pursuant to this clause (e); provided that, notwithstanding that a
transfer may violate such 25% limitation, such transfer shall nevertheless be
permitted if it is required by law, rule, regulation or interpretive position of
the Securities and Exchange Commission;

 

(f)                                   the Borrower may merge or consolidate
with, or acquire all or substantially all of the assets of, any other Person so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing;

 

(g)                                  the Borrower or the other Obligors may
dissolve or liquidate (i) any Subsidiary that does not own, legally or
beneficially, assets (including, without limitation, Portfolio Investments)
which in aggregate have a value of $1,000,000 or more at such time of
dissolution or liquidation or (ii) any SBIC

 

103

--------------------------------------------------------------------------------


 

Subsidiary, provided that no portion of any Indebtedness or any other
obligations (contingent or otherwise) of such SBIC Subsidiary (a) is, or would
as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Borrower or any other Obligor (other than any SBIC Subsidiary) in
any way, or (b) subjects, or would as a result of dissolution or liquidation
hereunder subject, any property of the Borrower or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness; and

 

(h)                                 the Borrower and the other Obligors may
sell, lease, transfer or otherwise dispose of equipment or other property or
assets that do not consist of Portfolio Investments so long as the aggregate
amount of all such sales, leases, transfer and dispositions does not exceed
$50,000,000 in any fiscal year;

 

provided that in no event shall the Borrower enter into any transaction of
merger or consolidation or amalgamation, or effect any internal reorganization,
if the surviving entity would be organized under any jurisdiction other than a
jurisdiction of the United States.

 

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of any Obligor’s financial planning and not for speculative
purposes;

 

(d)                                 Portfolio Investments by the Borrower and
its Subsidiaries (including investments in Excluded Assets) to the extent such
Portfolio Investments are permitted under the Investment Company Act and the
Borrower’s Investment Policies; provided that, if such Portfolio Investment is
not included in the Collateral Pool, then (i) after giving effect to such
Portfolio Investment (and any concurrent acquisitions of Portfolio Investments
in the Collateral Pool or payment of outstanding Loans), the Covered Debt Amount
does not exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such Portfolio
Investment is not diminished as a result of such Portfolio Investment or (y) the
Borrowing Base immediately after giving effect to such Portfolio Investment is
at least 110% of the Covered Debt Amount; and

 

(e)                                  additional Investments up to but not
exceeding $100,000,000 in the aggregate at any time outstanding.

 

104

--------------------------------------------------------------------------------


 

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair value of property, loaned, advanced,
contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

 

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

 

(a)                                 dividends with respect to the capital stock
of the Borrower to the extent payable in additional shares of the Borrower’s
common stock;

 

(b)                                 dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in any taxable year of the Borrower in amounts not to exceed the amount
that is estimated in good faith by the Borrower to be required to (i) reduce to
zero for such taxable year or for the previous taxable year, its investment
company taxable income (within the meaning of section 852(b)(2) of the Code),
and reduce to zero the tax imposed by section 852(b)(3) of the Code, and
(ii) avoid federal excise taxes for such taxable year (or for the previous
taxable year) imposed by section 4982 of the Code;

 

(c)                                  dividends and distributions in each case in
cash or other property (excluding for this purpose the Borrower’s common stock)
in addition to the dividends and distributions permitted under the foregoing
clauses (a) and (b), so long as on the date of such Restricted Payment and after
giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing; and

 

(ii)                                  the aggregate amount of Restricted
Payments made during any taxable year of the Borrower after the Restatement
Effective Date under this clause (c) shall not exceed the sum of (x) an amount
equal to 10% of the taxable income of the Borrower for such taxable year
determined under section 852(b)(2) of the Code, but without regard to
subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing
clause (b) for such taxable year; and

 

105

--------------------------------------------------------------------------------


 

(d)                                 other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Covered Debt Amount does not exceed 90% of the Borrowing Base and (y) no
Default shall have occurred and be continuing and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment.  For purposes
of preparing such Borrowing Base Certificate, (A) the Value of any Quoted
Investment shall be the most recent quotation available for such Portfolio
Investment and (B) the Value of any Unquoted Investment shall be the Value set
forth in the Borrowing Base Certificate most recently delivered by the Borrower
to the Administrative Agent and the Lenders pursuant to Section 5.01(d),
provided that the Borrower shall reduce the Value of any Portfolio Investment
referred to in this sub-clause (B) to the extent necessary to take into account
any events of which the Borrower has knowledge that adversely affect the value
of such Portfolio Investment.

 

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors) shall be treated as Restricted Payments made
by the Borrower during such period.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Excluded Assets) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents or any indenture, agreement, instrument or other
arrangement entered into in connection with Indebtedness permitted under
Section 6.01 to the extent any such indenture, agreement, instrument or other
arrangement does not prohibit or restrain, in each case in any material respect,
or impose materially adverse conditions upon, the requirements applicable to the
Subsidiaries under the Loan Documents) that prohibits or restrains, in each case
in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property (except for
restrictions imposed by the underlying governing agreements of any Restricted
Acquisition Asset, or any asset held by Pledge

 

106

--------------------------------------------------------------------------------


 

LLC or an entity the equity interests of which constitute a Lien Restricted
Investment, and applicable only to such Restricted Acquisition Asset, asset held
by Pledge LLC or asset held by an entity the equity interests of which
constitute a Lien Restricted Investment).

 

SECTION 6.07.  Certain Financial Covenants.

 

(a)                                 Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than $2,700,000,000 plus 65% of the initial value of the
Equity Interests issued by the Borrower as consideration for the Acquisition
plus 25% of the net proceeds of the sale of Equity Interests (excluding Equity
Interests issued as consideration for the Acquisition) by the Borrower and its
Subsidiaries after the Restatement Effective Date.

 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio to be less than 2.00 to 1 at any time.

 

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described or referenced on Schedule V, (f) any Investment that
results in the creation of an Affiliate, (g) transactions between or among the
Obligors and any SBIC Subsidiary at prices and on terms and conditions not less
favorable to the Obligors than could be obtained at the time on an arm’s-length
basis from unrelated third parties or (h) transactions approved by a majority of
the independent members of the board of directors of the Borrower.

 

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage in any business in a manner that would violate
its Investment Policies in any material respect.

 

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets; (e) the

 

107

--------------------------------------------------------------------------------


 

underlying governing agreements of any Restricted Acquisition Asset that impose
such restrictions only on such Restricted Acquisition Asset; and (f) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require (other than pursuant to a grant of a Lien under
the Loan Documents) the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans, or any Hedging Agreement.

 

SECTION 6.11.  Modifications of Certain Documents.  The Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted Indebtedness that would result in such Permitted Indebtedness not
meeting the requirements of the definition of “Permitted Indebtedness” set forth
in Section 1.01 of this Agreement or (b) any of the Affiliate Agreements or the
Custodian Agreement, unless such modification, supplement or waiver is not
materially less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

 

SECTION 6.12.  Payments of Other Indebtedness.  The Borrower will not, nor will
it permit any other Obligor to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Permitted Indebtedness or any Indebtedness
that is not then included in the Covered Debt Amount (other than the refinancing
of such Indebtedness with Indebtedness permitted under Section 6.01), except
for:

 

(a)                                 regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness;

 

(b)                                 payments and prepayments thereof required to
comply with requirements of Section 2.09(c);

 

(c)                                  Specified Debt Payments permitted to be
made under Section 6.13; and

 

(d)                                 other payments and prepayments so long as at
the time of and immediately after giving effect to such payment, (i) no Default
shall have occurred and be continuing and (ii) if such payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05(d), such payment would be permitted to be made under
Section 6.05(d);

 

108

--------------------------------------------------------------------------------


 

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, including any cash
settlement of convertible debt, if after giving effect thereto, the Covered Debt
Amount would exceed the Borrowing Base.

 

SECTION 6.13.  Specified Debt.  The Borrower will not, nor will it permit any of
its Subsidiaries to:

 

(a)                                 make any Specified Debt Payment at any time,
provided that the Borrower may make a Specified Debt Payment described in clause
(a) of the definition of Specified Debt Payment if (i) such Specified Debt
Payment does not exceed the then fair value (which fair value shall include
reasonable fees and premiums payable in connection therewith) as reasonably
determined by the Borrower of the Specified Debt purchased, redeemed, retired or
otherwise acquired thereby, (ii) at the time of and immediately after giving
effect to such Specified Debt Payment, no Default shall have occurred and be
continuing and (iii) if such Specified Debt Payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05, such Specified Debt Payment would be permitted to be made under
Section 6.05; and

 

(b)                                 notwithstanding anything to the contrary in
Section 6.02, create, incur, assume or permit to exist any Lien securing any
Specified Debt at any time.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.08(a) on the Commitment Termination Date;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation or warranty made (or
deemed made pursuant to Section 4.02) by or on behalf of the Borrower or any of
its Subsidiaries in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or

 

109

--------------------------------------------------------------------------------


 

any other Loan Document or any amendment or modification hereof or thereof,
shall prove to have been incorrect when made or deemed made in any material
respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Sections 5.01(d) and (e) or 5.02 and such failure shall continue unremedied
for a period of five or more days after notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower;

 

(e)                                  a Borrowing Base Deficiency shall occur and
continue unremedied for a period of five or more Business Days after delivery of
a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
pursuant to Section 5.01(e), provided that it shall not be an Event of Default
hereunder if the Borrower shall present the Administrative Agent with a
reasonably feasible plan to enable such Borrowing Base Deficiency to be cured
within 30 Business Days (which 30-Business Day period shall include the five
Business Days permitted for delivery of such plan), so long as such Borrowing
Base Deficiency is cured within such 30-Business Day period;

 

(f)                                   the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (d) or (e) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;

 

(g)                                  the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account (other than with respect to payments
of principal) any applicable grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that shall continue unremedied for any applicable period of time sufficient to
enable or permit the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (for the avoidance of doubt, other than
as permitted under Section 6.12 and that is not a result of a breach, default or
other violation or failure in respect of such Material Indebtedness by the
Borrower or any of its Subsidiaries and, after giving effect to any applicable
grace period); provided that this clause (h)

 

110

--------------------------------------------------------------------------------


 

shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Significant Subsidiaries (or group of Subsidiaries that if consolidated would
constitute a Significant Subsidiary) or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(j)                                    the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(k)                                 the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $100,000,000  shall be rendered
against the Borrower or any of its Subsidiaries or any combination thereof and
(i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment;

 

111

--------------------------------------------------------------------------------


 

(m)                             an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 Ares Capital Management or any Affiliate of
Ares Capital Management that is organized under the laws of a jurisdiction
located in the United States of America and in the business of managing or
advising clients shall cease to be the investment advisor for the Borrower;

 

(p)                                 the Liens created by the Security Documents
shall, at any time with respect to Portfolio Investments included in the
Collateral Pool having an aggregate Value in excess of 5% of the aggregate Value
of all Portfolio Investments included in the Collateral Pool, not be valid and
perfected (to the extent perfection by filing, registration, recordation,
possession or control is required herein or therein) in favor of the
Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents);
provided that if such default is as a result of any action of the Administrative
Agent or Collateral Agent or a failure of the Administrative Agent or Collateral
Agent to take any action within its control, such default shall continue
unremedied for a period of ten (10) consecutive Business Days after the Borrower
receives written notice thereof from the Administrative Agent;

 

(q)                                 except for expiration or termination in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect in any material
respect, or the enforceability thereof shall be contested by the Borrower;

 

(r)                                    the Obligors shall at any time, without
the consent of the Required Lenders, (i) modify, supplement or waive in any
material respect the Investment Policies (other than any modification,
supplement or waiver required by any applicable law, rule or regulation),
provided that it shall not be deemed a modification in any material respect of
the Investment Policies if the permitted investment size of the Portfolio
Investments proportionately increases as the size of the Borrower’s capital base
changes; (ii) modify, supplement or waive in any material respect the Valuation
Policy (other than any modification, supplement or waiver required under GAAP or
required by any applicable law, rule or regulation), (iii) fail to comply with
the Valuation Policy in any material respect, or (iv) fail to comply with the
Investment Policies if the same could reasonably be expected to result in a
Material Adverse Effect, and in the case of sub-clauses (iii) and (iv) of this
clause (r), such failure shall continue unremedied for a period of 30 or more
days after the earlier of notice thereof by the Administrative Agent (given at
the request of any Lender) to the Borrower or knowledge thereof by a Financial
Officer.

 

112

--------------------------------------------------------------------------------


 

(s)                                   any Excluded Asset that is a Subsidiary
shall either (i) make any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower that, if such
actions were undertaken by the Obligors, would not be permitted under
Section 6.05 or (ii) purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Permitted Indebtedness that, if such actions were
undertaken by the Obligors, would not be permitted under Section 6.12;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

113

--------------------------------------------------------------------------------


 



ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement,

 

114

--------------------------------------------------------------------------------


 

instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

115

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender
and each Issuing Bank, the Administrative Agent shall not (except as provided
herein or in the Security Documents) release all or substantially all of the
Collateral or otherwise terminate all or substantially all of the Liens under
any Security Document providing for collateral security, agree to additional
obligations being secured by all or substantially all of such collateral
security, alter the relative priorities of the obligations entitled to the
benefits of the Liens created under the Security Documents with respect to all
or substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.

 

The Administrative Agent may treat any Revolving Loans and Revolving Credit
Exposure of the Non-Extending Lenders that are outstanding at any time after
May 4, 2019 as a distinct Class of Revolving Loans and Revolving Credit Exposure
from any outstanding Commitments, Loans and Credit Exposure of the Extending
Lenders; provided that any such treatment is solely for administrative purposes
and will not affect any Lender’s rights or obligations hereunder.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.  Notices; Electronic Communications

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at 245 Park
Avenue, 44th Floor, New York, New York 10167, Attention of the Chief Financial
Officer, and the General Counsel (Telecopy No. (212) 750-1777; Telephone
No. (212) 710-2122); with a

 

116

--------------------------------------------------------------------------------


 

copy to Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California
90071, Attention of Dominic K.L. Yoong, Esq. (Telephone No. (213) 485-1234);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Wholesale Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713, Attention: Joseph Burke (Fax No. 1 (302) 634-4733), with
a copy to JPMorgan Wholesale Loan Services, 500 Stanton Christiana Road, Ops 2,
3rd Floor Newark, Delaware 19713, Attention: Lauren Mayer (Fax No. 1 (302)
634-4733);

 

(iii)                               if to an Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire; and

 

(iv)                              if to any Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2.05 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless otherwise
notified by the Administrative Agent to the Borrower, the Borrower may satisfy
its obligation to deliver documents or notices to the Administrative Agent or
the Lenders under Sections 5.01 and 5.12(a) by delivering an electronic copy to:
joseph.m.burke@jpmorgan.com and lauren.mayer@jpmorgan.com (or such other e-mail
address as provided to the Borrower in a notice from the Administrative Agent)
(and the Administrative Agent shall promptly provide notice thereof to the
Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written

 

117

--------------------------------------------------------------------------------


 

acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

 

(c)                                  Documents to be Delivered under
Sections 5.01 and 5.12(a).  For so long as an Intralinks™ or equivalent website
is available to each of the Lenders hereunder, the Borrower may satisfy its
obligation to deliver documents to the Administrative Agent or the Lenders under
Sections 5.01 and 5.12(a) by delivering either an electronic copy to:
joseph.m.burke@jpmorgan.com and lauren.mayer@jpmorgan.com (as provided in clause
(b) above) or a notice identifying the website where such information is located
for posting by the Administrative Agent on Intralinks™ or such equivalent
website, provided that the Administrative Agent shall have no responsibility to
maintain access to Intralinks™ or an equivalent website.

 

SECTION 9.02.  Waivers; Amendments.

 

(a)                                 No Deemed Waivers; Remedies Cumulative.  No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Amendments to this Agreement.  Neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the

 

118

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than as the result
of the one-time amendment to this Agreement to change the rate basis upon which
interest on Canadian Dollar Loans is determined from the rate in effect as of
the Restatement Effective Date to the Canadian Dealer Offered Rate (CDOR)), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby,

 

(iv)                              change Section 2.16(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender affected thereby, or

 

(v)                                 change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Credit Exposure and unused Commitments will be required
(A) for any adverse change affecting the provisions of this Agreement relating
to the calculation of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(iii) or (iv), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13) unless
otherwise expressly provided herein and (B) for any release of Collateral other
than for fair value or as otherwise permitted hereunder or under the other Loan
Documents.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender

 

119

--------------------------------------------------------------------------------


 

whether or not it becomes effective as to any other Lender, so long as the
Required Lenders consent to such waiver, amendment or modification as provided
above.

 

Anything in this Agreement to the contrary notwithstanding (x) no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document and (y) the Required Revolving Lenders may waive any
condition precedent to an extension of credit under the Revolving Commitments
(which, for the avoidance of doubt, shall not constitute a waiver of any ongoing
or resulting Default or Event of Default).

 

(c)                                  Amendments to Security Documents.  No
Security Document nor any provision thereof may be waived, amended or modified,
nor may the Liens thereof be spread to secure any additional obligations
(excluding any increase in the Loans and Letters of Credit hereunder pursuant to
a Commitment Increase under Section 2.07(e)) except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Administrative
Agent with the consent of the Required Lenders; provided that, (i) without the
written consent of each Lender and each Issuing Bank, no such agreement shall
release all or substantially all of the Obligors from their respective
obligations under the Security Documents and (ii) without the written consent of
each Lender and each Issuing Bank, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement to, and in addition to the rights of such parties under the
Guarantee and Security Agreement, the Administrative Agent and the Collateral
Agent under the Guarantee and Security Agreement may, (1) release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders have consented and (2) release from the Guarantee and
Security Agreement any “Subsidiary Guarantor” (and any property of such
Subsidiary Guarantor) that is designated as a “Designated Subsidiary” or becomes
an Excluded Asset in accordance with this Agreement or which ceases to be
consolidated on the Borrower’s financial statements and is no longer required to
be a “Subsidiary Guarantor”, so long as (A) after giving effect to any such
release under this clause (2) (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans) the Covered Debt

 

120

--------------------------------------------------------------------------------


 

Amount does not exceed the Borrowing Base and the Borrower delivers a
certificate of a Financial Officer to such effect to the Administrative Agent,
(B) either (I) the amount of any excess availability under the Borrowing Base
immediately prior to such release is not diminished as a result of such release
or (II) the Borrowing Base immediately after giving effect to such release is at
least 110% of the Covered Debt Amount and (C) no Event of Default has occurred
and is continuing.

 

(d)                                 Replacement of Non-Consenting Lender.  If,
in connection with any proposed change, waiver, discharge or termination to any
of the provisions of this Agreement as contemplated by this Section 9.02, the
consent of one or more Lenders whose consent is required for such proposed
change, waiver, discharge or termination is not obtained, then (so long as no
Event of Default has occurred and is continuing) the Borrower shall have the
right, at its sole cost and expense, to replace each such non-consenting Lender
or Lenders with one or more replacement Lenders pursuant to Section 2.18(b) so
long as at the time of such replacement, each such replacement Lender consents
to the proposed change, waiver, discharge or termination.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein (as amended and
restated hereby), the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), subject to any limitation previously
agreed in writing, (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and
(iv) and all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, the Issuing Banks, the
Collateral Agent, the Lead Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, including environmental liabilities, and

 

121

--------------------------------------------------------------------------------


 

related expenses (other than Taxes or Other Taxes which shall only be
indemnified by the Borrower to the extent provided in Section 2.15), including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Banks to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the fraud, willful
misconduct or gross negligence of such Indemnitee, or (ii) a claim brought
against such Indemnitee for breach in bad faith of such Indemnitee’s obligations
under this Agreement or the other Loan Documents, if there has been a final and
nonappealable judgment against such Indemnitee on such claim as determined by a
court of competent jurisdiction.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent and
such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank in its capacity as such.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

122

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                     Assignments Generally.  Subject to the
conditions set forth in clause (ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, or, if an Event of Default has occurred and is continuing (except that
so long as no Event of Default under clause (a), (b), (i), (j), or (k) of
Article VII is continuing, the Borrower shall have a consent right over any
assignment to a “direct competitor” of the Borrower identified to the
Administrative Agent and the Lenders prior to the Restatement Effective Date and
as may thereafter be agreed between the Borrower and the Administrative Agent
acting reasonably), any other assignee; and

 

(B)                               the Administrative Agent and the Issuing
Banks.

 

(ii)                                  Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans and LC Exposure of a Class,
the amount of the Commitment or Loans and LC Exposure of such Class of the
assigning Lender

 

123

--------------------------------------------------------------------------------


 

subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than U.S. $5,000,000 (in the case of the Revolving
Commitments) or U.S. $1,000,000 (in the case of the Term Loans) unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)                               each partial assignment of any Class of
Commitments or Loans and LC Exposure shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Class of Commitments, Loans and LC Exposure;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender) (for which the
Borrower and the Guarantors shall not be obligated); and

 

(D)                               the assignee, if it shall not already be a
Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)                                  Maintenance of Registers by Administrative
Agent.  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Registers” and each individually, a
“Register”).  The entries in the Registers shall

 

124

--------------------------------------------------------------------------------


 

be conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Registers pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Registers shall be available for inspection by the Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)                                  Participations.  Any Lender may, with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans and LC Disbursements owing to it); provided that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents and (iv) no consent of the Borrower shall be required for a
participation to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing (except that so long as no Event of Default under
clause (a), (b), (i), (j), or (k) of Article VII is continuing, the Borrower
shall have a consent right over any participation to a “direct competitor” of
the Borrower identified to the Administrative Agent and the Lenders prior to the
Restatement Effective Date and as may thereafter be agreed between the Borrower
and the Administrative Agent acting reasonably).  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to

 

125

--------------------------------------------------------------------------------


 

Section 2.16(d) as though it were a Lender hereunder.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(f)                                   Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.15 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.15
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

 

(g)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any such
pledge or assignment to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(h)                                 No Assignments to Natural Persons, the
Borrower or Affiliates.  Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan or
LC Exposure held by it hereunder to any natural person or the Borrower or any of
its Affiliates or Subsidiaries without the prior consent of each Lender.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments

 

126

--------------------------------------------------------------------------------


 

delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting

 

127

--------------------------------------------------------------------------------


 

the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

128

--------------------------------------------------------------------------------


 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01.  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if

 

129

--------------------------------------------------------------------------------


 

any) by which the sum originally due to such Entitled Person in the Specified
Currency hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.  None of the Joint Lead
Arrangers, Syndication Agent or Documentation Agent shall have any
responsibility under this Agreement.

 

SECTION 9.13.  Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Lenders, the Lead Arrangers and the Issuing Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto or to any rating agency,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, (a) so long as no Event of Default is
continuing (or, in the case of a “direct competitor” of the Borrower, so long as
no Event of Default under clause (a), (b), (i), (j) or (k) of Article VII is
continuing), such Person would be permitted to be an assignee or participant
pursuant to the terms hereof, (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations or (z) any market data service, (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes

 

130

--------------------------------------------------------------------------------


 

publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or its Affiliates.  In addition, the Administrative
Agent and each Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or any Lender in connection with the administration or servicing of this
Agreement, the other Loan Documents and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

SECTION 9.15.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

131

--------------------------------------------------------------------------------


 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.16.  No Fiduciary Duty.  Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates.  Each Obligor agrees that nothing in the Agreement or
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other.  The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Obligors, on the other, and
(ii) solely in connection therewith and solely with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person.  Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto.  Each
Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, solely in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.

 

[Signature pages follow]

 

132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, an Issuing Bank and as

 

Administrative Agent

 

 

 

 

 

 

By:

/s/ Matthew Griffith

 

 

Name: Matthew Griffith

 

 

Title: Executive Director

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Jason Cassity

 

 

Name: Jason Cassity

 

 

Title: Director

 

3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Richard W. Jantzen, III

 

 

Name: Richard W. Jantzen, III

 

 

Title: Vice President

 

4

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

 

By:

/s/ Valerie Jorgenson

 

 

Name: Valerie Jorgenson

 

 

Title: Director

 

5

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Christakis Droussiotis

 

 

Name: Christakis Droussiotis

 

 

Title: Managing Director

 

6

--------------------------------------------------------------------------------

 


 

 

Industrial and Commercial Bank of China Ltd., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Shulin Peng

 

 

Name: Shulin Peng

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Guoshen Sun

 

 

Name: Guoshen Sun 

 

 

Title: Deputy General Manager 

 

7

--------------------------------------------------------------------------------


 

 

Natixis, New York Branch

 

 

 

 

 

 

By:

/s/ Ronald Lee

 

 

Name: Ronald Lee

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Rebecca Lo

 

 

Name: Rebecca Lo

 

 

Title: Analyst

 

8

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Janet Nolin

 

 

Name: Janet Nolin

 

 

Title: Vice President

 

9

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

 

 

 

By:

/s/ Matthew Tallo

 

 

Name: Matthew Tallo

 

 

Title: Managing Director

 

10

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

By:

/s/ David Lim

 

 

Name: David Lim

 

 

Title: Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By:

/s/ Julie Lilienfeld

 

 

Name: Julie Lilienfeld

 

 

Title: Executive Director

 

12

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ May Huang

 

 

Name: May Huang

 

 

Title: Assistant Vice President

 

13

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Hilary Olewe

 

 

Name: Hilary Olewe

 

 

Title: Vice President

 

14

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

15

--------------------------------------------------------------------------------


 

 

MUFG Union Bank, N.A.

 

 

 

 

 

By:

/s/ John Choi

 

 

Name: John Choi

 

 

Title: Vice President

 

16

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada

 

 

 

 

 

By:

/s/ Sinan Tarlan

 

 

Name: Sinan Tarlan

 

 

Title: Authorized Signatory

 

17

--------------------------------------------------------------------------------


 

 

Santander Bank, N.A.

 

 

 

 

 

By:

/s/ Robert Bushey

 

 

Name: Robert Bushey

 

 

Title: Senior Vice President

 

18

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Myles Bae

 

 

Name: Myles Bae

 

 

Title: SVP 21473

 

19

--------------------------------------------------------------------------------

 

 


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Fatima Arshad

 

 

Name:

Fatima Arshad

 

 

Title:

Vice President

 

20

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Nicholas Goss

 

 

Name:

Nicholas Goss

 

 

Title:

Authorized Signatory

 

21

--------------------------------------------------------------------------------


 

 

Stifel Bank & Trust

 

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

 

Name:

Joseph L. Sooter, Jr.

 

 

Title:

Senior Vice President

 

22

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon

 

 

 

 

 

By:

/s/ Bernard Lambert

 

 

Name:

Bernard Lambert

 

 

Title:

Director

 

23

--------------------------------------------------------------------------------


 

 

SIGNATURE BANK, as Lender

 

 

 

 

 

By:

/s/ Richard Ohl

 

 

Name:

Richard Ohl

 

 

Title:

Vice President, Senior Lender

 

24

--------------------------------------------------------------------------------